 

             EXECUTIVE VERSION

CONFIDENTIAL TREATMENT REQUESTED.  CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE
BEEN SEPERATELY FILED WITH THE COMMISSION.

 

 

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

dated as of July 24, 2001

among

DELTAGEN, INC.,

WINTER GAMES ACQUISITION CORPORATION

and

ARCARIS, INC. TABLE OF CONTENTS

ARTICLE I THE MERGER       Section 1.1 Effective Time of the Merger        
Section 1.2 Closing         Section 1.3 Effects of the Merger         Section
1.4 Directors and Officers       ARTICLE II CONVERSION OF SECURITIES      
Section 2.1 Conversion of Capital Stock         Section 2.2 Escrow Agreement    
    Section 2.3 Dissenting Shares         Section 2.4 Exchange of Certificates  
      Section 2.5 Distributions with Respect to Unexchanged Shares        
Section 2.6 No Fractional Shares         Section 2.7 Tax and Accounting
Consequences         Section 2.8 No Further Ownership Rights in Target Capital
Stock         Section 2.9 Taking of Necessary Action; Further Action      
ARTICLE III REPRESENTATIONS AND WARRANTIES OF TARGET       Section 3.1
Organization of Target         Section 3.2 Target Capital Structure        
Section 3.3 Authority; No Conflict; Required Filings and Consents        
Section 3.4 Financial Statements; Absence of Undisclosed Liabilities        
Section 3.5 Tax Matters         Section 3.6 Absence of Certain Changes or Events
        Section 3.7 Title and Related Matters         Section 3.8 Proprietary
Rights         Section 3.9 Employee Benefit Plans         Section 3.10 Bank
Accounts         Section 3.11 Contracts         Section 3.12 [Reserved]        
Section 3.13 Compliance With Law         Section 3.14 Labor Difficulties; No
Discrimination         Section 3.15 [Reserved]         Section 3.16 Insider
Transactions         Section 3.17 Employees, Independent Contractors and
Consultants      

 

  Section 3.18 Insurance         Section 3.19 Litigation         Section 3.20
Governmental Authorizations and Regulations         Section 3.21 Subsidiaries  
      Section 3.22 Compliance with Environmental Requirements         Section
3.23 Corporate Documents         Section 3.24 No Brokers         Section 3.25
[Reserved]         Section 3.26 Target Action         Section 3.27 Offers      
  Section 3.28 Information Statement         Section 3.29 [Reserved]        
Section 3.30 Complete Copies of Materials         Section 3.31 Export Control
Laws.         Section 3.32 [Reserved]         Section 3.33 Disclosure      
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND SUB       Section 4.1
Organization of Acquiror and Sub         Section 4.2 Acquiror and Merger Sub
Capital Structure         Section 4.3 Authority; No Conflict; Required Filings
and Consents         Section 4.4 Commission Filings; Financial Statements      
  Section 4.5 Absence of Certain Changes or Events         Section 4.6
Compliance with Laws         Section 4.7 Interim Operations of Sub        
Section 4.8 Disclosure         Section 4.9 Stockholders Consent         Section
4.10 Litigation       ARTICLE V PRECLOSING COVENANTS OF TARGET       Section 5.1
Notice to Target Stockholders         Section 5.2 Advice of Changes        
Section 5.3 Operation of Business         Section 5.4 Access to Information    
    Section 5.5 Satisfaction of Conditions Precedent         Section 5.6 Other
Negotiations

 

      ARTICLE VI PRECLOSING AND OTHER COVENANTS OF ACQUIROR AND SUB      
Section 6.1 Advice of Changes         Section 6.2 Reservation of Acquiror Common
Stock         Section 6.3 Satisfaction of Conditions Precedent         Section
6.4 Nasdaq National Market Listing         Section 6.5 Stock Options        
Section 6.6 Registration of Shares Issued in the Merger         Section 6.7
Procedures for Sale of Shares Under Registration Statement         Section 6.8
Certain Employee Benefit Matters         Section 6.9 Indemnity of Target
Affiliates       ARTICLE VII OTHER AGREEMENTS       Section 7.1 Confidentiality
        Section 7.2 No Public Announcement         Section 7.3 Regulatory
Filings; Consents; Reasonable Efforts         Section 7.4 Further Assurances    
    Section 7.5 Escrow Agreement         Section 7.6 FIRPTA         Section 7.7
Blue Sky Laws         Section 7.8 Other Filings       ARTICLE VIII CONDITIONS TO
MERGER       Section 8.1 Conditions to Each Party’s Obligation to Effect the
Merger         Section 8.2 Additional Conditions to Obligations of Acquiror and
Sub         Section 8.3 Additional Conditions to Obligations of Target      
ARTICLE IX TERMINATION AND AMENDMENT       Section 9.1 Termination        
Section 9.2 Effect of Termination         Section 9.3 Fees and Expenses      
ARTICLE X ESCROW AND INDEMNIFICATION       Section 10.1 Indemnification        
Section 10.2 Escrow Fund         Section 10.3 Damage Threshold         Section
10.4 Escrow Periods         Section 10.5 Claims Upon Escrow Fund         Section
10.6 Valuation         Section 10.7 Objections to Claims         Section 10.8
Resolution of Conflicts         Section 10.9 Stockholders’ Agent         Section
10.10 Actions of the Stockholders’ Agent         Section 10.11 Third-Party
Claims       ARTICLE XI MISCELLANEOUS       Section 11.1 Survival of
Representations and Covenants         Section 11.2 Notices         Section 11.3
Interpretation         Section 11.4 Counterparts         Section 11.5 Entire
Agreement; No Third Party Beneficiaries         Section 11.6 Governing Law      
  Section 11.7 Assignment         Section 11.8 Amendment         Section 11.9
Extension; Waiver         Section 11.10 Specific Performance

 

EXHIBITS

EXHIBIT A - EMPLOYMENT AGREEMENT
EXHIBIT B - NONCOMPETITION AGREEMENT
EXHIBIT C - ESCROW AGREEMENT
EXHIBIT D - SUBJECT MATTER OF OPINION OF COUNSEL TO TARGET
EXHIBIT E - SUBJECT MATTER OF OPINION OF COUNSEL TO ACQUIROR
EXHIBIT F - RESTRICTED STOCK AGREEMENT

AGREEMENT AND PLAN OF MERGER AND REORGANIZATION

             THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION dated as of
July 24, 2001 (this “Agreement”), is entered into by and among Deltagen, Inc., a
Delaware corporation (“Acquiror”), Winter Games Acquisition Corporation, a
Delaware corporation and a wholly-owned subsidiary of Acquiror (“Sub”), and
Arcaris, Inc., a Delaware corporation (“Target”).

RECITALS:

             A.         The Boards of Directors of Acquiror, Sub and Target deem
it advisable and in the best interests of each corporation and the respective
stockholders that Acquiror and Target combine in order to advance the long-term
business interests of Acquiror and Target;

             B.          The combination of Acquiror and Target shall be
effected by the terms of this Agreement through a transaction in which Sub will
merge with and into Target, Target will become a wholly-owned subsidiary of
Acquiror and the stockholders of Target will become stockholders of Acquiror
(the “Merger”);

             C.          For Federal income tax purposes, it is intended that
the Merger shall qualify as a reorganization within the meaning of Section
368(a) of the Internal Revenue Code of 1986, as amended (the “Code”);

             D.         For accounting purposes, it is intended that the Merger
shall be accounted for as a purchase;

             E.          As a further condition and inducement to Acquiror’s
willingness to enter into this Agreement, certain employees of Target who are
also stockholders of Target, including Alexander Kamb, Laura Handley, and Mark
Stump have, concurrently with the execution of this Agreement executed and
delivered Employment Agreements in the form attached hereto as Exhibit A which
agreements shall only become effective at the Effective Time (as defined in
Section 1.1 below), and Alexander Kamb has agreed to execute, simultaneously at
the Closing (as defined herein) and deliver to Acquiror a Noncompetition
Agreement in the form attached hereto as Exhibit B (the “Noncompetition
Agreement”), which agreement shall only become effective at the Effective Time.

             F.          As a further condition and inducement to Acquiror’s
willingness to enter into this Agreement, Alexander Kamb has agreed to execute,
simultaneously at the Closing and deliver to Acquiror a restricted stock
agreement in the form attached hereto as Exhibit F (the “Restricted Stock
Agreement”).

             G.          As a further condition and inducement to Acquiror’s
willingness to enter into this Agreement, Target’s majority shareholder Warburg
Pincus Ventures, L.P. (“Warburg”) has concurrently with the execution of this
Agreement executed and delivered to Acquiror a sale restriction Agreement (the
“Sale Restriction Agreement”).

             H.         As a further condition and inducement to Acquiror’s
willingness to enter into this Agreement Warburg and any of its Affiliates that
are holders of Target Common Stock or Target Preferred Stock, and Alexander Kamb
have has concurrently with the execution of this Agreement executed and
delivered to Acquiror support agreements (the “Support Agreements”).

             NOW, THEREFORE, in consideration of the foregoing and the
respective representations, warranties, covenants and agreements set forth
below, the parties agree as follows:

 

ARTICLE I

THE MERGER

             Section 1.1       Effective Time of the Merger.  Subject to the
provisions of this Agreement, a certificate of merger (the “Certificate of
Merger”) in such mutually acceptable form as is required by the relevant
provisions of the Delaware Corporations Code (“Delaware Law”) shall be duly
executed by the Surviving Corporation (as defined in Section 1.3) and thereafter
delivered to the Secretary of State of the State of Delaware for filing on the
Closing Date (as defined in Section 1.2). The Merger shall become effective upon
the filing of the Certificate of Merger with the Secretary of State of the State
of Delaware (the “Effective Time”).

             Section 1.2       Closing.  The closing of the Merger (the
“Closing”) will take place at 10:00 a.m., California time, on such date as is
agreed by Acquiror and Target, which shall be no later than the second business
day after satisfaction or waiver of the latest to occur of the conditions set
forth in Article VIII (the “Closing Date”), at the offices of Orrick, Herrington
& Sutcliffe LLP, 400 Sansome Street, San Francisco, California unless another
date, time or place is agreed to in writing by Acquiror and Target.

             Section 1.3       Effects of the Merger.

             (a)         At the Effective Time (i) the separate existence of Sub
shall cease and Sub shall be merged with and into Target (Sub and Target are
sometimes referred to herein as the “Constituent Corporations” and Target
following consummation of the Merger is sometimes referred to herein as the
“Surviving Corporation”), (ii) subject to Section 6.9 of this Agreement, the
Certificate of Merger shall provide that the Restated Certificate of
Incorporation of the Target as amended and restated as set forth in such
Certificate of Merger shall become  the Certificate of Incorporation of the
Surviving Corporation, until the same shall thereafter be altered, amended or
repealed in accordance with applicable law or such Certificate of Incorporation
and (iii) subject to Section 6.9 of this Agreement, the Bylaws of Sub as in
effect immediately prior to the Effective Time shall be the Bylaws of the
Surviving Corporation.

             (b)        At the Effective Time, the effect of the Merger shall be
as provided this Agreement and in the applicable provisions of Delaware Law. 
Without limiting the generality of the foregoing, at and after the Effective
Time, the Surviving Corporation shall possess all the rights, privileges, powers
and franchises of a public as well as of a private nature, and be subject to all
the restrictions, disabilities and duties of each of the Constituent
Corporations.

             Section 1.4       Directors and Officers.  The directors of Sub
immediately prior to the Effective Time shall be the initial directors of the
Surviving Corporation, each to hold office in accordance with the Certificate of
Incorporation and Bylaws of the Surviving Corporation, and the officers of Sub
immediately prior to the Effective Time shall be the initial officers of the
Surviving Corporation, in each case until their respective successors are duly
elected or appointed.

ARTICLE II

CONVERSION OF SECURITIES

             Section 2.1       Conversion of Capital Stock.  At the Effective
Time, by virtue of the Merger and without any action on the part of the holder
of any shares of Common Stock, $0.001 par value of Target (“Target Common
Stock”), or, Series A Preferred Stock, $0.001 par value (the “Target Series A
Stock”), Series B Preferred Stock, $0.001 par value (the “Target Series B
Stock”), Series C Preferred Stock, $0.001 par value (the “Target Series C
Stock”), Series D Preferred Stock, $0.001 par value (the “Target Series D
Stock”), Series E Preferred Stock, $0.001 par value (the “Target Series E
Stock”), or Series F Preferred Stock, $0.001 par value (the “Target Series F
Stock”), of Target (collectively, the “Target Preferred Stock”) or capital stock
of Sub:

             (a)         Capital Stock of Sub.  Each issued and outstanding
share of the capital stock of Sub shall be converted into and become one fully
paid and nonassessable share of Common Stock, $0.001 par value, of the Surviving
Corporation.

             (b)        Cancellation of Acquiror-Owned and Target-Owned Stock. 
Any shares of Target Common Stock or Target Preferred Stock that are owned by
Acquiror, Sub, Target or any other direct or indirect wholly-owned Subsidiary
(as defined below) of Acquiror or Target shall be canceled and retired and shall
cease to exist and no stock of Acquiror or other consideration shall be
delivered in exchange.  As used in this Agreement, the word “Subsidiary” means,
with respect to any other party, any corporation or other organization, whether
incorporated or unincorporated, of which (i) such party or any other Subsidiary
of such party is a general partner (excluding partnerships, the general
partnership interests of which held by such party or any Subsidiary of such
party do not have a majority of the voting interest in such partnership) or (ii)
at least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the Board of Directors or others
performing similar functions with respect to such corporation or other
organization or a majority of the profit interests in such other organization is
directly or indirectly owned or controlled by such party or by any one or more
of its subsidiaries, or by such party and one or more of its subsidiaries.

             (c)         Conversion of Outstanding Target Capital Stock

Shares issued at Closing:

  (i)              Subject to Sections 2.1(b), 2.2, 2.3 and 2.4, and in addition
to any shares of Acquiror Common Stock to be received pursuant to Section
2.1(e), at the Effective Time:         (1) each issued and outstanding share of
Target Series F Stock shall be converted into the right to receive a fraction of
a fully paid and nonassessable share of Acquiror Common Stock (as defined in
Section 4.2) equal to (A) $6.20, divided by (B) the Average Acquiror Closing
Price (as defined in subsection (ii) below) (the total number of shares of
Acquiror Common Stock to be issued pursuant to this Section 2.1(c)(i)(1) shall
be referred to herein as the “Series F Liquidation Preference Shares”); it being
understood that 10% of the Series F Liquidation Preference Shares to be issued
hereunder shall be placed in escrow in accordance with Section 2.2(a);        
(2) each issued and outstanding share of Target Series A Stock, Target Series B
Stock, Target Series C Stock, Target Series D Stock and Target Series E Stock,
shall be converted into the right to receive that number of shares of Acquiror
Common Stock equal to (A) the Exchange Ratio, multiplied by (B) that number of
shares of Target Common Stock into which such share of Target Series A Stock,
Target Series B Stock, Target Series C Stock, Target Series D Stock or Target
Series E Stock, as the case may be, is then convertible; it being understood
that 10% of the shares of Acquiror Common Stock to be issued hereunder shall be
placed in escrow in accordance with Section 2.2(a); and         (3) each issued
and outstanding share of Target Common Stock, shall be converted into the right
to receive that number of shares of Acquiror Common Stock equal to the Exchange
Ratio (as defined in Section 2.1(c)(ii)), it being understood that 10% of the
shares of Acquiror Common Stock to be issued hereunder shall be placed in escrow
in accordance with Section 2.2(a).         (ii)              The “Exchange
Ratio” shall be equal to that fraction of a share of Acquiror Common Stock
calculated by dividing (1) the Total Merger Shares, less the aggregate number of
Series F Liquidation Preference Shares, by (2) the Adjusted Diluted Target
Capitalization.  The “Total Merger Shares” shall be equal to the quotient
obtained by dividing (1) the Adjusted Merger Consideration, by (2) the Average
Acquiror Closing Price.  The “Adjusted Merger Consideration” shall be equal to
(1) $8,200,000, plus (2) the aggregate amount of cash and cash equivalents held
by Target as of the Effective Time minus (3) the sum of (A) the aggregate
exercise price received by Target as the result of the exercise of Target
Options and Target Warrants between May 31, 2001 and the Closing Date, plus (B)
except as such are specifically set forth on Schedule 2.1(c), the total amount
of all fees, costs and expenses incurred by Target in connection with the
Merger, including, without limitation all fees, costs and expenses of services
provided to Target plus (C) the principal amount of that certain secured loan
made by Acquiror to Target on May 31, 2001, plus any accrued interest thereon,
plus (D) the total amount of the items listed on Schedule 2.1(c).  The “Average
Acquiror Closing Price” shall be equal to $8.585.  The “Adjusted Diluted Target
Capitalization” shall be equal to the (1) aggregate number of shares of Target
Common Stock outstanding as of immediately prior to the Effective Time (assuming
for such calculation the conversion of all shares of Target Preferred Stock and
the exercise of all outstanding Target Options and Target Warrants), less (2)
the total number of shares of Target Series F Stock outstanding as of
immediately prior to the Effective Time.

 

  (iii)              All shares of Target Common Stock and Target Preferred
Stock converted pursuant to this Section 2.1(c) into the right to receive
Acquiror Common Stock shall, when so converted, no longer be outstanding and
shall automatically be canceled and retired and shall cease to exist, and each
holder of a certificate representing any such shares shall cease to have any
rights with respect thereto, except the right to receive the shares of Acquiror
Common Stock and any cash in lieu of fractional shares of Acquiror Common Stock
to be issued or paid in consideration therefor upon the surrender of such
certificate in accordance with Section 2.4, without interest.

             (d)        In addition to any Merger Shares to be received by the
stockholders of the Company pursuant to Section 2.1(c), if any Earn-Out Shares
are required to be paid by the Acquiror pursuant to Section 2.1(e), then

  (i)              each former holder of Target Series A Stock, Target Series B
Stock, Target Series C Stock, Target Series D Stock and Target Series E Stock,
shall be entitled to receive for each share of any such series held by such
holder as of immediately prior to the Effective Time that fraction of an Earn
Out Share equal to (A) the Earn Out Exchange Ratio applicable to the Earn Out
Shares then being paid, as calculated pursuant to Section 2.1(d)(iii),
multiplied by (B) that number of shares of Target Common Stock into which such
share of Target Series A Stock, Target Series B Stock, Target Series C Stock,
Target Series D Stock or Target Series E Stock, as the case may be, was
convertible as of the Effective Time; it being understood that 10% of any Earn
Out Shares to be issued hereunder shall be placed in escrow in accordance with
Section 2.2(a); and         (ii)              each former holder of Target
Common Stock, shall be entitled to receive for each share of Target Common Stock
held by such holder as of immediately prior to the Effective Time that fraction
of an Earn Out Share equal to the Earn Out Exchange Ratio applicable to the Earn
Out Shares then being paid, as calculated pursuant to Section 2.1(d)(iii); it
being understood that 10% of any Earn Out Shares to be issued hereunder shall be
placed in escrow in accordance with Section 2.2(a).         (iii)             
The “Earn Out Exchange Ratio” shall, from time to time, be equal to that
fraction of a share of Acquiror Common Stock calculated by dividing (1) the
total amount of any Earn Out Shares then required to be paid, divided by (2) the
Adjusted Diluted Target Capitalization.

             (e)         Earn Out Shares.  Subject to Section 2.2, upon
satisfaction of one or more of the conditions set forth in clauses (i) through
(v) of this Section 2.1(e), Acquiror shall be required to issue to the former
security holders of Target up to an aggregate of 547,467 shares of Acquiror
Common Stock (such aggregate number of shares being referred to herein as the
“Earn Out Shares”).

Upon*  by the Surviving Corporation and certain*  (each a *) of each *to the*
set forth in clauses (i) through (v) below to *derived from the Surviving
Corporation’s (or its affiliates) research (i.e., a **the Surviving Corporation
and its affiliates the *) (each a *) set forth below, that number of Earn Out
Shares  relating to such *shall be distributed to the former holders of Target
securities in accordance with Section 2.1(d); provided, however, that the number
of Earn Out Shares payable under any specific* described in clauses (i) through
(v) below shall be reduced by the number of shares of Acquiror Common Stock
equal to (W) the net present value (employing an annual discount rate of 8%) of
any *(other than the first *of any annual* assessed for periods beginning at
least one year after the*  of such *) required under such *, divided by the
Average Acquiror Closing Price, (X) the fair market value of any intellectual
property of a party other than Target that is *to the* in exchange for such
*divided by the Average Acquiror Closing Price, (Y) other than with respect to
the *to* of* of Target’s *) the fair market value of any *that is *to the *in
exchange for such* divided by the Average Acquiror Closing Price and (Z) to the
extent any *is not free of *and *on *to *, the amount determined by Acquiror in
its sole and absolute discretion in good faith (after consultation with *) equal
to (A) the cost of such *on a *and* basis less (B) the cost of such *, divided
by the Average Acquiror Closing Price.  Acquiror and Surviving Corporation shall
not engage in bad faith during the *and shall not in bad faith delay the*  of
any* solely in order to cause the reduction or elimination of any amounts to be
paid under this Section 2.1(e).

--------------------------------------------------------------------------------

*Confidential portions of this document have been redacted and have been filed
separately with the Commission.


--------------------------------------------------------------------------------

 

Subject to the provisions set forth above, with respect to all *, the scope,
terms and conditions of such *shall be acceptable to Acquiror in its sole and
absolute discretion.

  (i)              Subject to the reductions set forth above and herein, upon* 
of a *, and/or purchase of a product that * a *, such *or product relating to a
*with *(the *) prior to or on the date that is *months after the Effective
Time,*  Earn Out Shares will be paid out in accordance with Section 2.1(d) and
Section 6.5.  If the *is executed after the date that is* months after the
Effective Time but prior to or on the date that is *months after the Effective
Time, then *Earn Out Shares will be paid out in accordance with Section 2.1(d)
and Section 6.5.  If the* is not executed prior to or on the date that is
*months after the Effective Time, no Earn Out Shares will be required to be paid
under this clause (i).  Notwithstanding the foregoing, if the* set forth in (ii)
below is obtained prior to the *, no Earn Out Shares will be required to be paid
under this clause (i).         (ii)              Subject to the reductions set
forth above and herein, upon* (the *) prior to or on the date that is *months
after the Effective Time, *Earn Out Shares will be paid out in accordance with
Section 2.1(d) and Section 6.5.  If the *is executed after the date that is*
months after the Effective Time but prior or on to the date that is *months
after the Effective Time, then *Earn Out Shares will be paid out in accordance
with Section 2.1(d) and Section 6.5.  If the* is not executed prior to or on the
date that is* months after the Effective Time, then no Earn Out Shares will be
required to be paid under this clause (ii).  Notwithstanding the foregoing (X)
if the*  is obtained before the*  set forth in (i) above, then all references to
*Earn Out Shares in this subsection (ii) shall be increased to* Earn Out Shares
and all references to *Earn Out Shares in this subsection (ii) shall be
increased to* Earn Out Shares, (Y) if the*  is obtained after the*  set forth in
(iv) below and after the*  set forth in (i) above, then, then all amounts
referred to in this subsection shall be further reduced by *Earn Out Shares
during the period prior to the date that is *months after the Effective Time
and* Earn Out Shares thereafter and (Z) if the*  is obtained after the*  set
forth in (v) below and after the*  set forth in (i) above, then all amounts
referred to in this subsection shall be further reduced by *Earn Out Shares
during the period prior to the date that is *months after the Effective Time and
*Earn Out Shares thereafter.

For clarification, the total number of Earn Out Shares to be paid by the
Acquiror under this Section 2.1(d) for obtaining *of the*  and the*  under (i)
and (ii) above will in no event exceed *Earn Out Shares, and 10% of any amounts
to be paid to former Target stockholders hereunder shall be deposited into the
Escrow Fund as Escrow Shares.

  (iii)              Subject to the reductions set forth above and herein,
upon*  of a*  relating to *with*  or its * or *  (the *) or relating to *with
*or its authorized assignee or*  (the *) prior to or on the date that is* months
after the Effective Time, then (A) *Earn Out Shares will be paid out in
accordance with Section 2.1(d) and Section 6.5 if*  the*  or the*  has been
executed prior to the date that is *months after the Effective Time or (B) *Earn
Out Shares of the Earn-Out will be paid out in accordance with Section 2.1(d)
and Section 6.5 if*  the*  or the*  is executed during the period that begins on
the date that is *months after the Effective Time and ends on the date that is
*months after the Effective Time.  If*  the*  or the*  is executed after the
date that is* months after the Effective Time but prior to or on the date that
is *months after the Effective Time, then* Earn Out Shares will be paid out in
accordance with Section 2.1(d) and Section 6.5.  If *the*  the*  is executed
prior to or on the date that is* months after the Effective Time, then no Earn
Out Shares will be required to be paid under this clause (iii).  Notwithstanding
the foregoing (X) no portion of the Earn-Out Shares will be required to be paid
under this clause (iii) until such time as *the*  or the*  has been executed.

 

--------------------------------------------------------------------------------

*Confidential portions of this document have been redacted and have been filed
separately with the Commission.


--------------------------------------------------------------------------------

 

 

  (iv)              Subject to the reductions set forth above and herein, upon* 
of a*  with *(the *) prior to or on the date that is* months after the Effective
Time, then (A) *Earn Out Shares will be paid out in accordance with Section
2.1(d) and Section 6.5 if*  the*  or the*  has been executed prior to the date
that is *months after the Effective Time or (B) *Earn Out Shares of the Earn-Out
will be paid out in accordance with Section 2.1(d) and Section 6.5 if*  the*  or
the*  is executed  during the period that begins on the date that is *months
after the Effective Time and ends on the date that is *months after the
Effective Time.  If the*  is executed after the date that is* months after the
Effective Time but prior to or on the date that is *months after the Effective
Time, then* Earn Out Shares will be paid out in accordance with Section 2.1(d)
and Section 6.5.  Notwithstanding the foregoing, if the*  and the*  are obtained
prior to the *, then all references to *Earn Out Shares in this subsection (iv)
shall be increased to* Earn Out Shares and all references to *Earn Out Shares in
this subsection (iv) shall be increased to* Earn Out Shares; and further
notwithstanding the foregoing (X) no portion of the Earn-Out Shares required to
be paid under this clause (iv) shall be paid until such time as *the*  or the* 
has been executed.         (v)              Subject to the reductions set forth
above and herein, upon*  of a*  relating to the *with *(the *) prior to or on
the date that is* months after the Effective Time, then (A) *Earn Out Shares
will be paid out in accordance with Section 2.1(d) and Section 6.5 if*  the*  or
the*  has been executed prior to the date that is* months after the Effective
Time or (B) *Earn Out Shares of the Earn-Out will be paid out in accordance with
Section 2.1(d) and Section 6.5 if*  the*  or the*  is executed  during the
period that begins on the date that is *months after the Effective Time and ends
on the date that is *months after the Effective Time.  If such*  is executed
after the date that is* months after the Effective Time but prior to the date
that is *months after the Effective Time, then* Earn Out Shares will be paid out
in accordance with Section 2.1(d) and Section 6.5.   Notwithstanding the
foregoing, if the*  and the*  are obtained prior to the *, then all references
to *Earn Out Shares in this subsection (v) shall be increased to* Earn Out
Shares and all references to *Earn Out Shares in this subsection (v) shall be
increased to* Earn Out Shares; and further notwithstanding the foregoing (X) no
portion of the Earn-Out Shares to be paid under this subsection (v) shall be
paid until such time as *the*  or the*  has been executed.

For clarification, the total number of Earn Out Shares to be paid under clauses
(i) through (v) above shall for * all of the*  under clauses (i) through (v)
above will in no event exceed 547,467 Earn Out Shares, and 10% of any the total
number of Earn Out Shares actually paid under clauses (i) through (v) above
shall be deposited into the Escrow Fund as Escrow Shares.

             (f)         Target Stock Options.  At the Effective Time, all then
outstanding options, whether vested or unvested to purchase Target Common Stock
under Target’s 1997 Equity Incentive Plan (the “Target Stock Plan”) or otherwise
issued prior to adoption of the Target Stock Plan (the “Target Options”) that by
their terms survive the Closing will be assumed by Acquiror in accordance with
Section 6.5.

             (g)        Restricted Shares.  Shares of Target Common Stock or
Target Preferred Stock which are subject to repurchase by Target in the event
the holder thereof ceases to be employed by Target (“Target Restricted Shares”)
shall be converted into Acquiror Common Stock on the same basis as provided in
Section 2.1(c) above and shall be registered in such holder’s name, but shall be
held by Target or Acquiror pursuant to the existing agreements in effect on the
date of this Agreement.  Holders of the Target Restricted Shares are identified
on Schedule 2.1(g) together with the vesting schedules associated with such
shares.

--------------------------------------------------------------------------------

*Confidential portions of this document have been redacted and have been filed
separately with the Commission.


--------------------------------------------------------------------------------

 

 

             Section 2.2       Escrow Agreement.  At the Effective Time, or such
later time as is determined in accordance with Section 2.3(b), Acquiror shall
(i) deliver to each holder of capital stock of Target a certificate representing
that number of Merger Shares equal to 90% of the total number of Merger Shares
to which such holder is entitled to receive pursuant to Section 2.1(c), and (ii)
deliver to the Escrow Agent, to be held in escrow, a certificate representing
that number of Merger Shares equal to 10% of the total number of Merger Shares
to which such holder is entitled to receive pursuant to Section 2.1(c).  In
addition, at any time that Acquiror is required to pay to the former holders of
Target capital stock any Earn Out Shares pursuant to Section 2.1(d), upon such
date of payment, Acquiror shall (i) deliver to each such stockholder a
certificate representing that number of Earn Out Shares to be paid at such time
equal to 90% of the total number of Earn Out Shares then required to be paid,
and (ii) deliver to the Escrow Agent, to be held in escrow, that number of Earn
Out Shares to be paid at such time equal to 10% of the total number of Earn Out
Shares then required to be paid.  The aggregate number of Merger Shares to be
placed in escrow and any Earn Out Shares placed in escrow from time to time
pursuant to this Section 2.2 shall be collectively referred to herein as the
“Escrow Shares”.   The Escrow Shares shall be held as security for the
indemnification rights of Acquiror under Article X and pursuant to the
provisions of an escrow agreement (the “Escrow Agreement”) executed pursuant to
Section 7.6.

             Section 2.3       Dissenting Shares.

             (a)         Notwithstanding any provision of this Agreement to the
contrary, any shares of Target Common Stock or Target Preferred Stock held by a
holder who has exercised, or who still has the right to exercise, such holder’s
dissenter’s rights in accordance with Section 262 of Delaware Law (“Dissenting
Shares”), shall not be converted into or represent a right to receive Acquiror
Common Stock pursuant to Section 2.1, but the holder of the Dissenting Shares
shall only be entitled to such rights as are granted by Section 262 of Delaware
Law.

             (b)        Notwithstanding the provisions of Section 2.3(a), if any
holder of shares of Target Common Stock or Target Preferred Stock who does not
vote in favor of the Merger Agreement or who demands his dissenter’s rights with
respect to such shares under Section 2.1 shall effectively withdraw or lose
(through failure to perfect or otherwise) his rights to receive payment for the
fair market value of such shares under Delaware Law, then, as of the later of
the Effective Time or the occurrence of such event, such holder’s shares shall
automatically be converted into and represent only the right to receive Acquiror
Common Stock and payment for fractional shares as provided in Section 2.1(c) and
2.6, without interest, upon surrender of the certificate or certificates
representing such shares; provided that if such holder effectively withdraws or
loses his right to receive payment for the fair market value of such shares
after the Effective Time, then, at such time Acquiror will deposit in escrow
certificates representing 10% of the shares of Acquiror Common Stock which such
holder would otherwise be entitled to receive.

             (c)         Target shall give Acquiror (i) prompt notice of any
written demands for payment with respect to any shares of capital stock of
Target pursuant to Section 262 of Delaware Law, withdrawals of such demands, and
any other instruments served pursuant to Delaware Law and received by the Target
and (ii) the opportunity to participate in all negotiations and proceedings with
respect to demands for dissenter’s rights under Delaware Law.  Target shall not,
except with the prior written consent of Acquiror, voluntarily make any payment
with respect to any demands for dissenter’s rights with respect to Target Common
Stock or Target Preferred Stock or offer to settle or settle any such demands.

             Section 2.4       Exchange of Certificates.

             (a)         From and after the Effective Time, each holder of an
outstanding certificate or certificates (“Certificates”) which represented
shares of Target Common Stock or Target Preferred Stock immediately prior to the
Effective Time shall have the right to surrender each Certificate to Acquiror
(or at Acquiror’s option, an exchange agent to be appointed by Acquiror), and
receive in exchange for all Certificates held by such holder a certificate
representing the number of whole shares of Acquiror Common Stock (other than the
Escrow Shares attributable to such holder) into which the Target Common Stock or
Target Preferred Stock evidenced by the Certificates so surrendered shall have
been converted pursuant to the provisions of Article II of this Agreement.  The
surrender of Certificates shall be accompanied by duly completed and executed
Letters of Transmittal, which (along with appropriate instructions) shall be
sent by Acquiror’s Transfer Agent to the former Target stockholders promptly but
in any event with five business days thereafter following the Closing Date.
Until surrendered, each outstanding Certificate which prior to the Effective
Time represented shares of Target Common Stock or Target Preferred Stock shall
be deemed for all corporate purposes to evidence ownership of the number of
whole shares of Acquiror Common Stock into which the shares of Target Common
Stock or Target Preferred Stock have been converted but shall, subject to
applicable dissenter’s rights under applicable law and Section 2.3, have no
other rights. Subject to dissenter’s rights under applicable law and Section
2.3, from and after the Effective Time, the holders of shares of Target Common
Stock or Target Preferred Stock shall cease to have any rights in respect of
such shares and their rights shall be solely in respect of the Acquiror Common
Stock into which such shares of Target Common Stock or Target Preferred Stock
have been converted. From and after the Effective Time, there shall be no
further registration of transfers on the records of Target of shares of Target
Common Stock or Target Preferred Stock outstanding immediately prior to the
Effective Time.

             (b)        If any shares of Acquiror Common Stock are to be issued
in the name of a person other than the person in whose name the Certificate(s)
surrendered in exchange therefor is registered, it shall be a condition to the
issuance of such shares that (i) the Certificate(s) so surrendered shall be
transferable, and shall be properly assigned, endorsed or accompanied by
appropriate stock powers, (ii) such transfer shall otherwise be proper and (iii)
the person requesting such transfer shall pay Acquiror, or its exchange agent,
any transfer or other taxes payable by reason of the foregoing or establish to
the satisfaction of Acquiror that such taxes have been paid or are not required
to be paid.  Notwithstanding the foregoing, neither Acquiror nor Target shall be
liable to a holder of shares of Target Common Stock or Target Preferred Stock
for shares of Acquiror Common Stock issuable to such holder pursuant to the
provisions of Article II of the Agreement that are delivered to a public
official pursuant to applicable abandoned property, escheat or similar laws.

             (c)         In the event any Certificate shall have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming such Certificate to be lost, stolen or destroyed, Acquiror shall issue
in exchange for such lost, stolen or destroyed Certificate the shares of
Acquiror Common Stock issuable in exchange therefor pursuant to the provisions
of Article II of the Agreement.  The Board of Directors of Acquiror may in its
discretion and as a condition precedent to the issuance thereof, require the
owner of such lost, stolen or destroyed Certificate to provide to Acquiror an
indemnity agreement against any claim that may be made against Acquiror with
respect to the Certificate alleged to have been lost, stolen or destroyed.

             (d)        The certificate or certificates representing the shares
of Acquiror Common Stock to be issued or paid under this Agreement shall bear
the following legends (as well as any legends required by applicable state and
federal corporate and securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A
VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO SUCH SALE
OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE ACQUIROR
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

             Section 2.5       Distributions with Respect to Unexchanged
Shares.  No dividends or other distributions declared or made after the
Effective Time with respect to Acquiror Common Stock with a record date after
the Effective Time shall be paid to the holder of any unsurrendered Certificate
with respect to the shares of Acquiror Common Stock represented thereby and no
cash payment in lieu of fractional shares shall be paid to any such holder
pursuant to Section 2.6 below until the holder of record of such Certificate
shall surrender such Certificate.  Subject to the effect of applicable laws,
following surrender of any such Certificate, there shall be paid to the record
holder of the certificates representing whole shares of Acquiror Common Stock
issued in exchange therefor, without interest, (i) at the time of such
surrender, the amount of any cash payable in lieu of a fractional share of
Acquiror Common Stock to which such holder is entitled pursuant to Section 2.6
below and the amount of dividends or other distributions with a record date
after the Effective Time previously paid with respect to such whole shares of
Acquiror Common Stock, and (ii) at the appropriate payment date, the amount of
dividends or other distributions with a record date after the Effective Time but
prior to surrender and a payment date subsequent to surrender payable with
respect to such whole shares of Acquiror Common Stock.

             Section 2.6       No Fractional Shares.  No certificate or scrip
representing fractional shares of Acquiror Common Stock shall be issued upon the
surrender for exchange of Certificates, and such fractional share interests will
not entitle the owner thereof to vote or to any rights of a shareholder of
Acquiror. Notwithstanding any other provision of this Agreement, each holder of
shares of Target Common Stock or Target Preferred Stock exchanged pursuant to
the Merger who would otherwise have been entitled to receive a fraction of a
share of Acquiror Common Stock (after taking into account all Certificates
delivered by such holder) shall receive, in lieu thereof, cash (without
interest) in an amount equal to such fractional part of a share of Acquiror
Common Stock multiplied by the Average Acquiror Closing Price.

             Section 2.7       Tax and Accounting Consequences.

             (a)         It is intended by the parties hereto that the Merger
shall constitute a “reorganization” within the meaning of Section 368 of the
Code. The parties hereto adopt this Agreement as a “plan of reorganization”
within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the United States
Income Tax Regulations.

             (b)        It is intended by the parties hereto that the Merger
shall qualify for accounting treatment as a purchase.

             Section 2.8       No Further Ownership Rights in Target Capital
Stock.  All shares of Acquiror Common Stock issued upon the surrender for
exchange of shares of Target Common Stock and Target Preferred Stock in
accordance with the terms hereof (including any cash paid in lieu of fractional
shares) shall be deemed to have been issued in full satisfaction of all rights
pertaining to such shares of Target Common Stock, and there shall be no further
registration of transfers on the records of the Surviving Corporation of shares
of Target Common Stock and Target Preferred Stock which were outstanding
immediately prior to the Effective Time.  If, after the Effective Time,
Certificates are presented to the Surviving Corporation for any reason, they
shall be canceled and exchanged as provided in this Article II.

             Section 2.9       Taking of Necessary Action; Further Action.  If,
at any time after the Effective Time, any further action is necessary or
desirable to carry out the purposes of this Agreement and to vest the Surviving
Corporation with full right, title and possession to all assets, property,
rights, privileges, powers and franchises of Target, the officers and directors
of Target are fully authorized in the name of their respective corporations or
otherwise to take, and will take, all such lawful and necessary action, so long
as such action is not inconsistent with this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TARGET

             Target represents and warrants to Acquiror and Sub that the
statements contained in this Article III are true and correct, except as set
forth in the disclosure schedule delivered by Target to Acquiror on or before
the date of this Agreement (the “Target Disclosure Schedule”).  The Target
Disclosure Schedule shall be arranged in paragraphs corresponding to the
numbered and lettered paragraphs contained in this Article III.

             Section 3.1       Organization of Target.  Target is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware, has all requisite corporate power to own, lease and operate
its property and to carry on its business as now being conducted, and is duly
qualified or licensed to do business and is in good standing as a foreign
corporation in each jurisdiction in which the nature of its business or
ownership or leasing of properties makes such qualification or licensing
necessary and where the failure to be so qualified or licensed would be
reasonably likely to result in a Target Material Adverse Effect (as defined
below).  The Target Disclosure Schedule contains a true and complete listing of
the locations of all sales offices, manufacturing facilities, and any other
offices or facilities of Target and a true and complete list of all states in
which Target maintains any employees. The Target Disclosure Schedule contains a
true and complete list of all states in which Target is duly qualified or
licensed to transact business as a foreign corporation.

             “Target Material Adverse Effect” means any change or effect that is
materially adverse to the condition (financial or otherwise), assets,
liabilities, business or results of operations of the Target taken as a whole;
provided, however, that none of the Excluded MAE Factors shall be deemed (either
alone or in combination) to constitute, and none of the Excluded MAE Factors
shall be taken into account in determining whether there has been or will be, a
Target Material Adverse Effect.

             “Excluded MAE factors” means, with respect to the Target or
Acquiror: (a) any change in the market price or trading volume of the Target’s
or Acquiror’s stock, as applicable; (b) any failure by the Target or Acquiror,
as applicable, to meet internal projections or forecasts or published revenue or
earnings predictions; or (c) any adverse change or effect (including any
litigation, loss of employees, cancellation of or delay in customer orders,
reduction in revenues or income or disruption of business relationships) arising
from or attributable or relating to: (i) the announcement or pendency of the
Merger, (ii) conditions affecting the industry or industry sector in which the
Target or the Acquiror, as applicable, or any of their respective Subsidiaries
participates, the U.S. economy as a whole or any foreign economy in any location
where the Target or Acquiror, as applicable, or any of its respective
Subsidiaries has material operations or sales, (iii) conditions affecting third
party suppliers of the Target  or Acquiror, as applicable, (iv) legal,
accounting, investment banking or other fees or expenses incurred in connection
with the transactions contemplated by this Agreement, (v) the payment of any
amounts due to, or the provision of any other benefits to, any officers or
employees under employment contracts, non-competition agreements, employee
benefit plans, severance arrangements or other arrangements in existence as of
the date of this Agreement, (vi) compliance with the terms of, or the taking of
any action required by, this Agreement, (vii) the taking of any action approved
or consented to by the Target or Acquiror, as applicable, (viii) any change in
accounting requirements or principles or any change in applicable laws, rules or
regulations or the interpretation thereof, or (ix) any action required to be
taken under applicable laws, rules, regulations or agreements, other than
antitrust or unfair competition laws, rules or regulations.

             Section 3.2       Target Capital Structure.

             (a)         The authorized capital stock of Target consists of
50,000,000 shares of Target Common Stock, 24,000,000 shares of Target non-voting
Common Stock and 10,000,000 shares of Target Preferred Stock, of which 250,000
shares are designated as Series A Preferred Stock, 450,000 shares are designated
as Series B Preferred Stock, 2,000,000 shares are designated as Series C
Preferred Stock, 2,200,000 shares are designated as Series D Preferred Stock,
4,400,000 shares are designated as Series E Preferred Stock and 325,000 shares
are designated as Series F Preferred Stock.  As of the date of this Agreement,
there are:  (i) 942,032 shares of Target Common Stock issued and outstanding,
all of which are validly issued, fully paid and nonassessable and 37,266 of
which are subject to repurchase rights under the Target Stock Plan or related
agreements as described in the Target Disclosure Schedule; no shares of Target
non-voting Common Stock issued or outstanding; (ii) 250,000 shares of Series A
Preferred Stock issued and outstanding, 333,331 shares of Series B Preferred
Stock issued and outstanding, 1,502,236 shares of Series C Preferred Stock
issued and outstanding, 1,540,449 shares of Series D Preferred Stock issued and
outstanding, 855,566 shares of Series E Preferred Stock issued and outstanding,
and 40,322 shares of Series F Preferred Stock issued and outstanding, all of
which are validly issued, fully paid and nonassessable, and all of which are
convertible into Target Common Stock on a one share for one share basis; (iii)
4,408,360 shares of Target Common Stock reserved for future issuance upon
conversion of the Target Preferred Stock; (iv) 412,249 shares of Target Common
Stock reserved for future issuance pursuant to Target Options granted and
outstanding under the Target Stock Plan; (v) 92,500 shares of Target Common
Stock reserved for future issuance pursuant to Target Options granted and
outstanding outside of the Target Stock Plan and (vi) 265,802 shares of Target
Common Stock available and reserved for issuance upon exercise of options or
pursuant to awards to be granted in the future under the Target Stock Plan.  The
issued and outstanding shares of Target Common Stock and Target Preferred Stock
are held of record by the stockholders of Target as set forth and identified in
the stockholder list attached as Schedule 3.2(a) to the Target Disclosure
Schedule.  The issued and outstanding Target Options are held of record by the
option holders as set forth and identified on Schedule 3.2(a).  The issued and
outstanding warrants to acquire Target Common Stock and Target Preferred Stock
are held of record by the warrantholder as set forth and identified on
Schedule 3.2(a) (the “Target Warrants”).  All shares of Target Common Stock and
Target Preferred Stock subject to issuance as specified above, upon issuance on
the terms and conditions specified in the instruments pursuant to which they are
issuable, shall be duly authorized, validly issued, fully paid and
nonassessable.  All shares of Target Common Stock issuable upon the exercise of
Target Options, upon issuance on the terms and conditions specified in the
instrument pursuant to which they are issuable, will be duly authorized, validly
issued, fully paid and nonassessable.  Except as otherwise set forth in Schedule
3.2(a), none of the issued and outstanding shares of Target Common Stock are
subject to contractual rights to repurchase upon the termination of the
employment or consulting services of the holder thereof with Target or its
affiliates.  All outstanding shares of Target Common Stock and Target Preferred
Stock and outstanding Target Options (collectively “Target Securities”) were
issued in compliance with applicable federal and state securities laws.  Except
for the redemption rights of the Target Preferred Stock provided for in the
Certificate of Incorporation, there are no obligations, contingent or otherwise,
of Target to repurchase, redeem or otherwise acquire any shares of Target Common
Stock or Target Preferred Stock or make any investment (in the form of a loan,
capital contribution or otherwise) in any other entity.  An updated Schedule
3.2(a) reflecting changes, if any, permitted by this Agreement in the
capitalization of Target between the date hereof and the Effective Time shall be
delivered by Target to Acquiror on the Closing Date.

             (b)        Except as set forth in this Section 3.2, there are no
equity securities of any class or series of Target, or any security exchangeable
into or exercisable for such equity securities, issued, reserved for issuance or
outstanding.  Except as set forth in this Section 3.2, there are no options,
warrants, equity securities, calls, rights, commitments or agreements of any
character to which Target is a party or by which it is bound obligating Target
to issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of capital stock of Target or (except as set forth in the stock
restriction agreements, stock option agreements and the Investor Rights
Agreements listed in Schedule 3.2) obligating Target to grant, extend,
accelerate the vesting of or enter into any such option, warrant, equity
security, call, right, commitment or agreement.  Target is not in discussion,
formal or informal, with any person or entity regarding the issuance of any form
of additional Target equity that has not been issued or committed to prior to
the date of this Agreement.  Except as provided in this Agreement and the other
Transaction Documents (as defined in Section 3.3(a)) or any transaction
contemplated hereby or thereby, there are no voting trusts, proxies or other
agreements or understandings with respect to the voting of the shares of capital
stock of Target.

             (c)         Other than as set forth on Schedule 3.2(a), all Target
Options have been issued in accordance with the terms of the Target Stock Plan
and pursuant to the standard forms of option agreement previously provided to
Acquiror or its representatives.  Except as set forth in Schedule 3.2, neither
the consummation of transactions contemplated by this Agreement or the other
Transaction Documents nor any action taken by Target in connection with such
transactions will result in (i) any acceleration of vesting in favor of any
optionee under any Target Option; (ii) any acceleration of vesting in favor of
any stockholder under the Target Stock Plan whose shares are subject to a right
of repurchase on behalf of the Target; (iii) any additional benefits for any
optionee under any Target Option; or (iv) the inability of Acquiror or Target
after the Effective Time to exercise any right or benefit held by Target prior
to the Effective Time with respect to any Target Option assumed by Acquiror or
any stock awards under the Target Stock Plan, including, without limitation, the
right to repurchase an optionee’s or stockholder’s unvested shares on
termination of such optionee’s or stockholder’s employment. The assumption by
Acquiror of Target Options in accordance with Section 6.5 hereunder will not (i)
give the optionees additional benefits which they did not have under their
options prior to such assumption (after taking into account the existing
provisions of the options, such as their respective exercise prices and vesting
schedules and after taking into account the terms of this Agreement) and (ii)
constitute a breach of the Target Stock Plan or any agreement entered into
pursuant to such plan.

             Section 3.3       Authority; No Conflict; Required Filings and
Consents.

             (a)         Target has all requisite corporate power and authority
to enter into this Agreement and all Transaction Documents to which it is or
will become a party and to consummate the transactions contemplated by this
Agreement and such Transaction Documents.  The execution and delivery by Target
of this Agreement and such Transaction Documents and the consummation by Target
of the transactions contemplated by this Agreement and such Transaction
Documents have been duly authorized by all necessary corporate action on the
part of Target (other than the approval of the Merger by Target’s stockholders)
under the provisions of Delaware Law and Target’s Certificate of Incorporation. 
This Agreement has been and such Transaction Documents have been or, to the
extent not executed as of the date hereof, will be duly executed and delivered
by Target. This Agreement and each of the Transaction Documents to which Target
is a party constitutes, and each of the Transaction Documents to which Target
will become a party when executed and delivered by Target will constitute,
assuming the due authorization, execution and delivery by the other parties
hereto and thereto, the valid and binding obligation of Target, enforceable
against Target in accordance with their respective terms, except to the extent
that enforceability may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium or other laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding at law or in equity. For purposes
of this Agreement, “Transaction Documents” means the Certificate of Merger.

             (b)        The execution and delivery by Target of this Agreement
and the Transaction Documents to which it is or will become a party does not and
the consummation by Target of the transactions contemplated by this Agreement
and the Transaction Documents to which it is or will become a party will not,
(i) conflict with, or result in any violation or breach of any provision of the
Certificate of Incorporation or Bylaws of Target, (ii) result in any violation
or breach of, or constitute (with or without notice or lapse of time, or both) a
default (or give rise to a right of termination, cancellation or acceleration of
any obligation or loss of any benefit) under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, lease, contract or other
agreement, instrument or obligation to which Target is a party or by which it or
any of its properties or assets may be bound, or (iii) conflict or violate any
permit, concession, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to Target or any of its properties or
assets, except in the case of (ii) and (iii) for any such conflicts, violations,
defaults, terminations, cancellations or accelerations which would not have a
Target Material Adverse Effect.

             (c)         No consent, approval, order or authorization of, or
registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority or instrumentality (“Governmental
Entity”) is required by or with respect to Target in connection with the
execution and delivery of this Agreement or of any other Transaction Document to
which it is or will become a party or the consummation of the transactions
contemplated by this Agreement or such Transaction Document, except for (i) the
filing of the Certificate of Merger with the Delaware Secretary of State, (ii)
such consents, approvals, orders, authorizations, registrations, declarations
and filings as may be required under applicable federal and state securities
laws and (iii) such consents, authorizations, filings, approvals and
registrations which, if not obtained or made, would not reasonably be expected
to have a Target Material Adverse Effect.

             Section 3.4       Financial Statements; Absence of Undisclosed
Liabilities.

             (a)         Target has delivered to Acquiror copies of Target’s
audited balance sheets as of December 31, 2000 and December 31, 1999 and the
related statements of operations, stockholders’ equity and cash flow for the
years then ended and for the period from May 22, 1996 to December 31, 2000
(collectively, the “Target Financial Statements”).

             (b)        The Target Financial Statements present fairly in all
material respects the financial position, results of operations and cash flows
of Target as of their historical dates and for the periods indicated.  The
Target Financial Statements have been prepared in accordance with generally
accepted accounting principles applied on a consistent basis throughout the
periods indicated and with each other.

             (c)         Target has delivered to Acquiror copies of Target’s
balance sheet as of May 31, 2001 (the “Most Recent Balance Sheet”).

             (d)        Target has no debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due, that is not reflected or reserved against in the Most Recent
Balance Sheet (including any notes thereto), except for (i) those debts,
liabilities and obligations that may have been incurred after the date of the
Most Recent Balance Sheet or that would not reasonably be required, in
accordance with generally accepted accounting principles applied on a basis
consistent with prior periods, to be included in a balance sheet or the notes
thereto (ii) liabilities and obligations incurred under contracts entered into
after the date of Most Recent Balance Sheet.  All debts, liabilities, and
obligations incurred after the date of the Most Recent Balance Sheet were
incurred in the ordinary course of business (except for liabilities or
obligations incurred in connection with the transaction contemplated by this
Agreement), and are usual and normal in amount and do not exceed $10,000
individually or $50,000 in aggregate.

             (e)         Target has no liability to Silicon Valley Bank pursuant
to any loan or security agreements.

             Section 3.5       Tax Matters.

             (a)         For purposes of this Section 3.5 and other provisions
of this Agreement relating to Taxes, the following definitions shall apply:

                           (i)          The term “Taxes” shall mean all taxes,
however denominated, including any interest, penalties or other additions to tax
that may become payable in respect thereof, (A) imposed by any federal,
territorial, state, local or foreign government or any agency or political
subdivision of any such government, which taxes shall include, without limiting
the generality of the foregoing, all income or profits taxes (including but not
limited to, federal income taxes and state income taxes), payroll and employee
withholding taxes, unemployment insurance, social security taxes, sales and use
taxes, ad valorem taxes, excise taxes, franchise taxes, gross receipts taxes,
business license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, ozone depleting chemicals taxes, transfer
taxes, workers’ compensation, Pension Benefit Guaranty Corporation premiums and
other governmental charges, and other obligations of the same or of a similar
nature to any of the foregoing, which are required to be paid, withheld or
collected, (B) any liability for the payment of amounts referred to in (A) as a
result of being a member of any affiliated, consolidated, combined or unitary
group, or (C) any liability for amounts referred to in (A) or (B) as a result of
any obligations to indemnify another person.

                           (ii)         The term “Returns” shall mean all
reports, estimates, declarations of estimated tax, information statements and
returns relating to, or required to be filed in connection with, any Taxes,
including information returns or reports with respect to backup withholding and
other payments to third parties.

             (b)        All Returns required to be filed by or on behalf of
Target have been duly filed on a timely basis.  All Taxes shown to be payable on
such Returns or on subsequent assessments with respect thereto, and all payments
of estimated Taxes required to be made by or on behalf of Target under Section
6655 of the Code or comparable provisions of state, local or foreign law, have
been paid in full on a timely basis or have been accrued on the Most Recent
Balance Sheet, to Target’s knowledge, and no other Taxes are payable by Target
with respect to items or periods covered by such Returns (whether or not shown
on or reportable on such Returns). Target has withheld and paid over all Taxes
required to have been withheld and paid over, and complied with all information
reporting and backup withholding requirements, including maintenance of required
records with respect thereto, in connection with amounts paid or owing to any
employee, creditor, independent contractor, or other third party.  There are no
liens on any of the assets of Target with respect to Taxes, other than liens for
Taxes not yet due and payable or for Taxes that Target is contesting in good
faith through appropriate proceedings and for which appropriate reserves have
been established on the Most Recent Balance Sheet.  Target has not at any time
been (i) a member of an affiliated group of corporations filing consolidated,
combined or unitary income or franchise tax returns, or (ii) a member of any
partnership or joint venture for a period for which the statue of limitations
for any Tax potentially applicable as a result of such membership has not
expired.

             (c)         The amount of Target’s liability for unpaid Taxes
(whether actual or contingent) for all periods through the date of the Most
Recent Balance Sheet does not, in the aggregate, exceed the amount of the
liability accruals for Taxes reflected on the Most Recent Balance Sheet, and the
Most Recent Balance Sheet reflects proper accrual in accordance with generally
accepted accounting principles applied on a basis consistent with prior periods
of all liabilities for Taxes payable after the date of the Most Recent Balance
Sheet attributable to transactions and events occurring prior to such date.  No
liability for Taxes has been incurred (or prior to Closing will be incurred)
since such date other than in the ordinary course of business.

             (d)        Acquiror has been furnished by Target with true and
complete copies of (i) relevant portions of income tax audit reports, statements
of deficiencies, closing or other agreements received by or on behalf of Target
relating to Taxes, and (ii) all federal and state income or franchise tax
Returns and state sales and use tax Returns for or including Target for all
periods since the inception of Target.  Target does not do business in, or
derive income from or have a taxable nexus with any state other than states for
which Returns have been duly filed and furnished to Acquiror.

             (e)         The Returns of or including Target have never been
audited by a government or taxing authority, nor is any such audit in process,
pending or, to Target’s knowledge, threatened (either in writing or verbally,
formally or informally). No deficiencies exist or have been asserted (either in
writing or verbally, formally or informally), and Target has not received notice
(either in writing or verbally, formally or informally) that it has not filed a
Return or paid Taxes required to be filed or paid. Target is neither a party to
any action or proceeding for assessment or collection of Taxes, nor has such
event been asserted or threatened (either in writing or verbally, formally or
informally) against Target or any of its assets. No waiver or extension of any
statute of limitations is in effect with respect to Taxes or Returns of Target.
Target has disclosed on its federal and state income and franchise tax Returns
all positions taken therein that could give rise to a substantial understatement
penalty within the meaning of Code Section 6662 or comparable provisions of
applicable state tax laws.

             (f)         Target is not, nor has it ever been, a party to any tax
sharing agreement.

             (g)        Target is not, nor has it been, a United States real
property holding corporation within the meaning of Section 897(c)(2) of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code,
and Acquiror is not required to withhold tax by reason of Section 1445 of the
Code. Target is not a “consenting corporation” under Section 341(f) of the Code.
Target has not entered into any compensatory agreements with respect to the
performance of services which payment thereunder would result in a nondeductible
expense to Target pursuant to Section 280G of the Code or an excise tax to the
recipient of such payment pursuant to Section 4999 of the Code.  Target has not
agreed to, nor is it required to make any adjustment under Code Section 481(a)
by reason of, a change in accounting method.  Target is not, nor has it been, a
“reporting corporation” subject to the information reporting and record
maintenance requirements of Section 6038A and the regulations thereunder. Target
is in compliance with the terms and conditions of any applicable tax exemptions,
agreements or orders of any foreign government to which it may be subject or
which it may have claimed, and the transactions contemplated by this Agreement
will not have any adverse effect on such compliance.

             Section 3.6       Absence of Certain Changes or Events.  Since the
date of the Most Recent Balance Sheet, Target has not:

             (a)         suffered any change or effect that has had a Target
Material Adverse Effect;

             (b)        granted or agreed to make any increase in the
compensation payable or to become payable by Target to its officers or
employees;

             (c)         declared, set aside or paid any dividend or made any
other distribution on or in respect of the shares of the capital stock of Target
or declared any direct or indirect redemption, retirement, purchase or other
acquisition by Target of such shares;

             (d)        made any change in the accounting methods or practices
it follows, whether for general financial or tax purposes, or any change in
depreciation or amortization policies or rates adopted therein;

             (e)         sold, leased, abandoned or otherwise disposed of any
real property or any material machinery, equipment or other operating property;

             (f)         sold, assigned, transferred, licensed or otherwise
disposed of any patent, trademark, trade name, brand name, copyright (or pending
application for any patent, trademark or copyright) invention, work of
authorship, process, know-how, formula or trade secret or interest thereunder or
other intangible asset, except as set forth in Schedule 3.6 or 3.11;

             (g)        permitted or allowed any of its property or assets to be
subjected to any mortgage, deed of trust, pledge, lien, security interest or
other encumbrance of any kind (except those permitted under Section 3.7);

             (h)        made any capital expenditure or commitment individually
in excess of $10,000 or in the aggregate in excess of $50,000;

             (i)          paid, loaned or advanced any amount to, or sold,
transferred or leased any properties or assets to, or entered into any agreement
or arrangement with, any of its Affiliates (as defined in Section 3.16),
officers, directors or stockholders or any affiliate or associate of any of the
foregoing (except in the case of salaries in the ordinary course of business);

             (j)          made any amendment to or terminated any agreement
which, if not so amended or terminated, would be required to be disclosed on the
Target Disclosure Schedule; or

             (k)         agreed to take any action described in this Section 3.6
or outside of its ordinary course of business.

             Section 3.7       Title and Related Matters.  Target has good and
marketable title to all the properties, real and personal, owned by and used in
or necessary for the operation of the business of Target, free and clear of all
mortgages, liens, pledges, charges or encumbrances of any kind or character,
except the lien of current taxes not yet due and payable.  The equipment of
Target used in the operation of its business is, taken as a whole, (i) adequate
for the business currently conducted by Target and (ii) in good operating
condition and repair, ordinary wear and tear excepted.  All real or personal
property leases to which Target is a party are valid, binding, enforceable and
effective against Target in accordance with their respective terms.  To the
knowledge of Target, there is not under any of such leases any existing material
default or event of default or event which, with notice or lapse of time or
both, would constitute a material default.  The Target Disclosure Schedule
contains a description of all personal property leased or owned with an
individual net book value in excess of $10,000 and real property leased or owned
by Target, describing its interest in said property.  True and correct copies of
Target’s real property and personal property leases have been provided to
Acquiror or its representatives.

             Section 3.8       Proprietary Rights.

             (a)         The Target Disclosure Schedule sets forth a complete
list of each of the following items (i) all patents and pending applications
therefor, registrations of trademarks (including service marks) and pending
applications therefor, and registrations of copyrights and applications therefor
and registered mask works and pending applications therefor, that are owned by
the Target (collectively, the “Target Owned IP”), (ii) all licenses, agreements
and contracts relating to the Target Proprietary Rights (as defined in Section
3.8(b) of this Agreement) pursuant to which the Target or any of its
Subsidiaries are entitled to use any Target Proprietary Rights owned by any
third party (the “Third Party Licenses”) and (iii) all agreements under which
the Target or any of its Subsidiaries has granted any third party the right to
use any Target Proprietary Rights, including the unexpired material transfer
agreements.

             (b)        Except to the extent identified in appropriate sections
of the Target Disclosure Schedule, the Target is the owner of, or is licensed to
use, in all jurisdictions as necessary, all intellectual property, including,
without limitation, all patents and pending patent applications, supplementary
protection certificates, patent reissues, reexaminations, extensions, trademarks
and pending trademark applications, trade dress, service marks and service mark
registrations, pending service mark applications, domain names, logos,
commercial symbols, business name registrations, trade names, copyrights and
copyright registrations, computer hardware and software, mask works and pending
mask work registration applications, industrial designs and pending applications
for registration of such industrial designs, including, without limitation, any
and all pending applications for renewal, extensions, reexaminations and
reissues of any of the foregoing intellectual property rights where applicable,
inventions (whether patentable or unpatentable and whether or not reduced to
practice), biological materials, trade secrets, formulae, know-how, technical
information, research data, research raw data, laboratory notebooks, procedures,
designs, proprietary technology and information (hereinafter collectively,
“Intellectual Property Rights”) held or used in the business or necessary for
the operation of the properties, assets and businesses of the Target (including,
without limitation, the technology, information, databases, data lists, data
compilations, and all proprietary rights developed or discovered or used in
connection with or contained in all versions and implementations of  any product
or technology which has been or is being marketed, distributed, licensed, used
or sold by Target or currently is under development by Target (collectively, the
“Target Products”)) (hereinafter the “Target Proprietary Rights”), except as
would not, individually or in the aggregate, have or reasonably be expected to
have, a Target Material Adverse Effect, except for any Intellectual Property
Rights the Target reasonably believes after due investigation to be invalid and
except for any Intellectual Property Rights relating to off-the-shelf software
generally available to the public at a cost not exceeding $5,000.

             (c)         Except to the extent identified in the Target
Disclosure Schedule, the Target is  the sole legal and beneficial owner of all
the Target Proprietary Rights (subject to the Third Party Licenses), except as
would not, individually or in the aggregate, have or reasonably be expected to
have, a Target Material Adverse Effect.

             (d)        The Target has not entered into any agreements, licenses
or created any mortgages, liens, security interests, leases, pledges,
encumbrances, equities, claims, charges, options, restrictions, rights of first
refusal, title retention agreements or other exceptions to title which convey
any rights in the Target Proprietary Rights, limit the ability of the Target to
enforce or maintain Target Proprietary Rights or restrict the use by the Target
of the Target Proprietary Rights in any way, except as provided in agreements
and instruments disclosed in the Target Disclosure Schedule and furnished to
Acquiror prior to the date of this Agreement.

             (e)         Except as listed in the Target Disclosure Schedule, to
the knowledge of the Target, the Target is in compliance in all material
respects with the Third Party Licenses that are material to the conduct of the
business of the Target.

             (f)         Except as set forth on the Target Disclosure Schedule,
(i) the Target is not, and will not be as a result of the execution, delivery or
performance of this Agreement, or the consummation of the Merger or the other
transactions contemplated hereby or thereby in breach, violation or default of
any Third Party Licenses that are material to the conduct of the business of the
Target and (ii) the rights of the Target to the Target Proprietary Rights will
not be affected by the execution, delivery or performance of this Agreement or
the consummation of the Merger or the other transactions contemplated hereby or
thereby.

             (g)        Except as set forth on the Target Disclosure Schedule,
the Target has the right to license to third parties the use of all Target
Proprietary Rights.

             (h)        Except as listed in the Target Disclosure Schedule, to
the knowledge of the Target, (i) all registrations and filings relating to the
Target Owned IP are in good standing, (ii) all maintenance and renewal fees
necessary to preserve the rights of the Target in respect of the Target Owned IP
have been made and (iii) the registrations and filings relating to the Target
Owned IP are proceeding and there are no material facts which could
significantly undermine those registrations or filings or reduce to a
significant extent the scope of protection of any patents arising from such
applications.

             (i)          Except as set forth on the Target Disclosure Schedule,
the practice, manufacturing, marketing, distribution, testing, sale, offer for
sale, importation and use of technologies, compounds, products, processes,
nucleic acid arrays, methods, software and technologies previously used and
presently in use by the Target, licensees or sublicensees in the countries where
the Target has conducted or proposes to conduct such activities, to the
knowledge of the Target, does not and would not infringe and does not and will
not result in the misappropriation or other unauthorized use of Intellectual
Property Rights of any third party that are reasonably believed by the Target
after due investigation to be valid, except as would not, individually or in the
aggregate, have, or reasonably be expected to have, a Target Material Adverse
Effect.

             (j)          Except for the matters set forth in the Target
Disclosure Schedule, there are no allegations, claims, suits or proceedings
instituted or pending against the Target, or, to the Target’s knowledge, against
any other person, which challenge the rights possessed by the Target to use the
Target Proprietary Rights or the ownership (with respect to Target Owned IP),
validity, priority, enforceability, scope or effectiveness of any of the Target
Proprietary Rights, including without limitation any interferences, oppositions,
cancellations or other contested proceedings and, to the knowledge of the
Target, there are no threats of the same.

             (k)         To the knowledge of the Target, except for the matters
set forth in the Target Disclosure Schedule, there is no unauthorized use,
infringement or misappropriation of the Target Proprietary Rights by any third
party, including any employee or former employee of the Target, except as would
not, individually or in the aggregate, have, or reasonably be expected to have,
a Target Material Adverse Effect.

             (l)          Except as set forth in the Target Disclosure Schedule,
(i) commercially reasonable measures have been taken to maintain the
confidentiality of the inventions, trade secrets, formulae, know-how, technical
information, research data, research raw data, laboratory notebooks, procedures,
designs, proprietary technology and information of the Target, and all other
information the value of which to the Target is contingent upon maintenance of
the confidentiality thereof (“Confidential Information”) and (ii) without
limiting the generality of the foregoing, each employee, officer, and director
of the Target and each consultant to the Target who was involved in the
development of Target Proprietary Rights or Confidential Information who has had
access to Confidential Information of the Target has entered into an agreement
suitable to vest all ownership rights to any Target Proprietary Rights (subject
to the Third Party Licenses) and has entered into an agreement for maintaining
all confidential information of the Target except for those individuals listed
in the Target Disclosure Schedule whose involvement in the business of the
Target is described with specificity therein. All use, disclosure or
appropriation of Confidential Information not owned by Target has been pursuant
to the terms of a written agreement between Target and the owner of such
Confidential Information, or is otherwise lawful.

             (m)        Except as set forth in the Target Disclosure Schedule,
the Target has not entered into any contract or agreement to indemnify any other
person for or against any charge of infringement or misappropriation of, or
interference or conflict with respect to, any of the Target Proprietary Rights.

             (n)        No product liability or warranty claims have been
communicated in writing to or threatened against Target.

             Section 3.9       Employee Benefit Plans.

             (a)         The Target Disclosure Schedule lists, with respect to
Target and any trade or business (whether or not incorporated) which is treated
as a single employer with Target (an “ERISA Affiliate”) within the meaning of
Section 414(b), (c), (m) or (o) of the Code, (i) all material employee benefit
plans (as defined in Section 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), (ii) each loan to a non-officer employee, loans
to officers and directors and any stock option, stock purchase, phantom stock,
stock appreciation right, supplemental retirement, severance, sabbatical,
medical, dental, vision care, disability, employee relocation, cafeteria benefit
(Code Section 125) or dependent care (Code Section 129), life insurance or
accident insurance plans, programs or arrangements, (iii) all bonus, pension,
profit sharing, savings, deferred compensation or incentive plans, programs or
arrangements, (iv) other fringe or employee benefit plans, programs or
arrangements that apply to senior management of Target and that do not generally
apply to all employees, and (v) any current or former employment or executive
compensation or severance agreements, written or otherwise, for the benefit of,
or relating to, any present or former employee, consultant or director of Target
as to which (with respect to any of items (i) through (v) above) any potential
liability is borne by Target (together, the “Target Employee Plans”).

             (b)        Target has delivered to or made available to Acquiror or
its representatives a copy of each of the Target Employee Plans and related plan
documents (including trust documents, insurance policies or contracts, employee
booklets, summary plan descriptions and other authorizing documents, and, to the
extent still in its possession, any material employee communications relating
thereto) and has, with respect to each Target Employee Plan which is subject to
ERISA reporting requirements, provided copies of any Form 5500 reports filed for
the last three plan years.  Any Target Employee Plan intended to be qualified
under Section 401(a) of the Code has either obtained from the Internal Revenue
Service a favorable determination letter as to its qualified status under the
Code, including all amendments to the Code effected by the Tax Reform Act of
1986 and subsequent legislation, or has applied to the Internal Revenue Service
for such a determination letter prior to the expiration of the requisite period
under applicable Treasury Regulations or Internal Revenue Service pronouncements
in which to apply for such determination letter and to make any amendments
necessary to obtain a favorable determination. Target has also furnished
Acquiror with the most recent Internal Revenue Service determination letter
issued with respect to each such Target Employee Plan, and nothing has occurred
since the issuance of each such letter which could reasonably be expected to
cause the loss of the tax-qualified status of any Target Employee Plan subject
to Code Section 401(a).

             (c)         (i) None of the Target Employee Plans promises or
provides retiree medical or other retiree welfare benefits to any person; (ii)
there has been no “prohibited transaction,” as such term is defined in Section
406 of ERISA and Section 4975 of the Code, with respect to any Target Employee
Plan, which could reasonably be expected to have, in the aggregate, a Material
Adverse Affect on Target, (iii) each Target Employee Plan has been administered
in accordance with its terms and in compliance with the requirements prescribed
by any and all statutes, rules and regulations (including ERISA and the Code),
except as would not have, in the aggregate, a Target Material Adverse Effect,
and Target and each subsidiary or ERISA Affiliate have performed all material
obligations required to be performed by them under, are not in any material
respect in default, under or violation of, and have no knowledge of any material
default or violation by any other party to, any of the Target Employee Plans;
(iv) neither Target nor any subsidiary or ERISA Affiliate is subject to any
material liability or penalty under Sections 4976 through 4980 of the Code or
Title I of ERISA with respect to any of the Target Employee Plans; (v) all
contributions required to be made by Target or any subsidiary or ERISA Affiliate
to any Target Employee Plan have been made on or before their due dates and a
reasonable amount has been accrued for contributions to each Target Employee
Plan for the current plan years; (vi) with respect to each Target Employee Plan,
no “reportable event” within the meaning of Section 4043 of ERISA (excluding any
such event for which the thirty (30) day notice requirement has been waived
under the regulations to Section 4043 of ERISA) nor any event described in
Section 4062, 4063 or 4041 of ERISA has occurred; and (vii) no Target Employee
Plan is covered by, and neither Target nor any subsidiary or ERISA Affiliate has
incurred or expects to incur any liability under Title IV of ERISA or Section
412 of the Code.  With respect to each Target Employee Plan subject to ERISA as
either an employee pension plan within the meaning of Section 3(2) of ERISA or
an employee welfare benefit plan within the meaning of Section 3(1) of ERISA,
Target has prepared in good faith and timely filed all requisite governmental
reports (which were true and correct as of the date filed) and has properly and
timely filed and distributed or posted all notices and reports to employees
required to be filed, distributed or posted with respect to each such Target
Employee Plan except as would not give rise, in the aggregate, to a Target
Material Adverse Effect.  No suit, administrative proceeding, action or other
litigation has been brought, or to the best knowledge of Target is threatened,
against or with respect to any such Target Employee Plan, including any audit or
inquiry by the IRS or United States Department of Labor.  Neither Target nor any
ERISA Affiliate is a party to, or has made any contribution to or otherwise
incurred any obligation under, any “multi-employer plan” as defined in Section
3(37) of ERISA.

             (d)        With respect to each Target Employee Plan, Target has
complied with (i) the applicable health care continuation and notice provisions
of the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) and the
proposed regulations thereunder and (ii) the applicable requirements of the
Family Leave Act of 1993 and the regulations thereunder, except to the extent
that such failure to comply would not, in the aggregate, have a Target Material
Adverse Effect.

             (e)         Except as set forth in the Target Disclosure Schedule,
the consummation of the transactions contemplated by this Agreement will not (i)
entitle any current or former employee or other service provider of Target or
any other ERISA Affiliate to severance benefits or any other payment (including,
without limitation, unemployment compensation, golden parachute or bonus),
except as expressly provided in this Agreement, or (ii) accelerate the time of
payment or vesting of any such benefits, or (iii) increase or accelerate any
benefits or the amount of compensation due any such employee or service
provider.  No payment which will or may be made by Target or any of its
subsidiaries to any employee will be characterized as an “excess parachute
payment” within the meaning of Section 280G(b)(1) of the Code.

             (f)         There has been no amendment to, written interpretation
or announcement (whether or not written) by Target or other ERISA Affiliate
relating to, or change in participation or coverage under, any Target Employee
Plan which would materially increase the expense of maintaining such Plan above
the level of expense incurred with respect to that Plan for the most recent
fiscal year included in the Target Financial Statements.

             (g)        All Target Options which are treated by Target as
“incentive stock options” under Section 422 of the Code comply with the
requirements of that Section.  All Target Options and other equity grants by
target have complied with all federal and state securities laws.

             Section 3.10     Bank Accounts.  The Target Disclosure Schedule
sets forth the names and locations of all banks, trusts, companies, savings and
loan associations, and other financial institutions at which Target maintains
accounts of any nature and the names of all persons authorized to draw thereon
or make withdrawals therefrom.

             Section 3.11     Contracts.

             (a)         Except as set forth on the Target Disclosure Schedule:

                           (i)          Target has no agreements, contracts or
commitments that provide for the sale, licensing, transfer, assignment,
distribution, marketing, promotion or resale by Target of any Target Products or
Target Proprietary Rights, nor has Target granted any license of any Target
trademarks or servicemarks.

                           (ii)         Target has no Third Party Licenses.

                           (iii)        Target has no agreements, contracts or
commitments that call for fixed and/or contingent payments or expenditures by or
to Target (including, without limitation, any advertising or revenue sharing
arrangement) individually in excess of $10,000.

                           (iv)       Target has no outstanding sales or
advertising contract, commitment or proposal that Target currently expects to
result in any loss to Target upon completion or performance thereof.

                           (v)        Target has no outstanding agreements,
contracts or commitments to employ, engage or utilize officers, employees,
agents, consultants, advisors, salesmen, sales representatives, distributors or
dealers that are not cancelable by Target “at will” and without liability,
penalty or premium.

                           (vi)       Target has no employment, independent
contractor or similar agreement, contract or commitment that is not terminable
on no more than thirty (30) days’ notice without penalty, liability or premium
of any type, including, without limitation, severance or termination pay.

                           (vii)      Target has no currently effective
collective bargaining or union agreements, contracts or commitments.

                           (viii)     Target is not restricted by agreement from
competing with any person or from carrying on its business anywhere in the
world.

                           (ix)        Target has not guaranteed any obligations
of other persons or made any agreements to acquire or guarantee any obligations
of other persons.

                           (x)         Target has no outstanding loan or advance
to any person; nor is it party to any line of credit, standby financing,
revolving credit or other similar financing arrangement of any sort which would
permit the borrowing by Target of any sum.

                           (xi)        Target has no agreements pursuant to
which Target has agreed to manufacture for, supply to or distribute to any third
party any Target Products or Target Components.

                           (xii)       There are no agreements, understandings
or proposed transactions between the Target and any of its officers, directors,
affiliates, any affiliate thereof or any family members thereof.

             True and correct copies of each document or instrument listed on
the Target Disclosure Schedule pursuant to this Section 3.11(a) (the “Material
Contracts”) have been provided to Acquiror or its representatives.

             (b)        All of the Material Contracts listed on the Target
Disclosure Schedule are valid and binding against Target and, to Target’s
knowledge, in full force and effect, and enforceable by Target in accordance
with their respective terms.  As of the date hereof, no party to any such
Material Contract has notified Target that it intends to cancel, withdraw,
modify or amend such contract, agreement or arrangement.

             (c)         Target is not in material default under or in material
breach or violation of, nor, to Target’s knowledge, is there any valid basis for
any claim of material default by Target under, or material breach or violation
by Target of, any Material Contract.  To Target’s knowledge, no other party is
in material default under or in material breach or violation of, nor is there
any valid basis for any claim of material default by any other party under or
any material breach or violation by any other party of, any Material Contract.

             (d)        Except as specifically indicated on the Target
Disclosure Schedule, none of the Material Contracts provides for indemnification
by Target of any third party.  No claims have been made or threatened that would
require indemnification by Target, and Target has not paid any amounts to
indemnify any third party as a result of indemnification requirements of any
kind.

             Section 3.12     [Reserved]

             Section 3.13     Compliance With Law.  Target, with respect to the
operation of its business is in compliance in all material respects with all
applicable laws and regulations. Neither Target nor, to Target’s knowledge, any
of its employees has directly or indirectly paid or delivered any fee,
commission or other sum of money or item of property, however characterized, to
any finder, agent, government official or other party in the United States or
any other country, that was or is in violation of any federal, state, or local
statute or law or of any statute or law of any other country having
jurisdiction.  Target has not participated directly or indirectly in any
boycotts or other similar practices affecting any of its customers.  Target has
complied in all material respects at all times with any and all applicable
federal, state and foreign laws, rules, regulations, proclamations and orders
relating to the importation or exportation of its products.

             Section 3.14     Labor Difficulties; No Discrimination.

             (a)         Target is not engaged in any unfair labor practice and
is not in material violation of any applicable laws respecting employment and
employment practices, terms and conditions of employment, and wages and hours. 
There is no unfair labor practice complaint against Target actually pending or,
to the knowledge of Target, threatened before the National Labor Relations
Board. There is no strike, labor dispute, slowdown, or stoppage actually pending
or, to the knowledge of Target, threatened against Target.  To the knowledge of
Target, no union organizing activities are taking place with respect to the
business of Target.  No grievance, nor any arbitration proceeding arising out of
or under any collective bargaining agreement is pending and, to the knowledge of
Target, no claims therefor exist.  No collective bargaining agreement that is
binding on Target restricts it from relocating or closing any of its operations.
Target has not experienced any material work stoppage or other material labor
difficulty.

             (b)        There is no, and has not been any, claim against Target,
or to Target’s knowledge, threatened against Target, based on actual or alleged
race, age, sex, disability or other harassment or discrimination, or similar
tortuous conduct, nor to the knowledge of Target, is there any basis for any
such claim.

             (c)         There are no pending claims against Target or any of
its subsidiaries under any workers compensation plan or policy or for long term
disability.  Neither Target nor any of its subsidiaries has any monetary
material obligations under COBRA with respect to any former employees or
qualifying beneficiaries thereunder.  There are no proceedings pending or, to
the knowledge of Target, threatened, between Target and any of their respective
employees, which proceedings have or would reasonably be expected to have a
Target Material Adverse Effect.

             Section 3.15     [Reserved]

             Section 3.16     Insider Transactions.  To the knowledge of Target,
no affiliate (“Affiliate”) as defined in Rule 12b-2 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) of Target has any interest
in any equipment or other property, real or personal, tangible or intangible,
including, without limitation, any Target Proprietary Rights or any creditor,
supplier, customer, manufacturer, agent, representative, or distributor of
Target Products; provided, however, that no such Affiliate or other person shall
be deemed to have such an interest solely by virtue of the ownership of less
than 1% of the outstanding stock or debt securities of any publicly-held
company, the stock or debt securities of which are traded on a recognized stock
exchange or quoted on the National Association of Securities Dealers Automated
Quotation System.

             Section 3.17     Employees, Independent Contractors and
Consultants.  The Target Disclosure Schedule lists and describes all past and
all currently effective written or, to Target’s knowledge, oral consulting,
independent contractor and/or employment agreements and other material
agreements concluded with individual employees, independent contractors or
consultants to which Target is a party.  True and correct copies of all such
written agreements have been provided to or made available to Acquiror or its
representatives.  All independent contractors have been properly classified as
independent contractors for the purposes of federal and applicable state tax
laws, laws applicable to employee benefits and other applicable law.  All
salaries and wages paid by Target are in compliance in all material respects
with applicable federal, state and local laws.  Also shown on the Target
Disclosure Schedule are the names, positions and salaries or rates of pay,
including bonuses, of all persons presently employed by Target.

             Section 3.18     Insurance. The fire, liability and other insurance
policies held by Target are set forth on Schedule 3.18.  The Target Disclosure
Schedule contains a list of all claims made by Target under such policies. 
Target has not done anything, either by way of action or inaction, that to the
knowledge of Target, might invalidate such policies in whole or in part. There
is no claim pending under any of such policies or bonds as to which coverage has
been questioned, denied or disputed by the underwriters of such policies or
bonds. All premiums due and payable under all such policies and bonds have been
paid and Target is otherwise in compliance with the terms of such policies and
bonds in all material respects. Target has no knowledge of any threatened
termination of, or material premium increase with respect to, any of such
policies.

             Section 3.19     Litigation. There is no private or governmental
action, suit, proceeding, claim, arbitration or investigation pending before any
agency, court or tribunal, foreign or domestic, or, to the knowledge of Target,
threatened against Target or any of its properties or any of its officers or
directors (in their capacities as such).  There is no judgment, decree or order
against Target, or, to the knowledge of Target, any of its respective directors
or officers (in their capacities as such).  To Target’s knowledge, no
circumstances exist that could form a valid basis for a claim against Target
relating to any claim of infringement of any Intellectual Property Right.

             Section 3.20     Governmental Authorizations and Regulations.
Target has obtained each federal, state, county, local or foreign governmental
consent, license, permit, grant, or other authorization of a Governmental Entity
(i) pursuant to which Target currently operates or holds any interest in any of
its properties or (ii) that is required for the operation of Target’s business
or the holding of any such interest, and all of such authorizations are in full
force and effect, except where the failure to obtain or have any such Target
authorizations would not reasonably be expected to have a Target Material
Adverse Effect.  Target is in compliance in all material respects with all terms
and conditions of all such permits, licenses and authorizations.

             Section 3.21     Subsidiaries.  Target has no subsidiaries.  Target
does not own or control (directly or indirectly) any capital stock, bonds or
other securities of, and does not have any proprietary interest in, any other
corporation, general or limited partnership, firm, association or business
organization, entity or enterprise, and Target does not control (directly or
indirectly) the management or policies of any other corporation, partnership,
firm, association or business organization, entity or enterprise.

             Section 3.22     Compliance with Environmental Requirements. 
Target is not aware of, nor has Target received written notice of, any
conditions, circumstances, activities, practices, incidents, or actions which
may form a valid basis of any claim, action, suit, proceeding, hearing, or
investigation of, by, against or relating to Target, based on or related to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling, or the emission, discharge, release or threatened
release into the environment, of any pollutant, contaminant, or hazardous or
toxic substance, material or waste, or relating to the safety of employees,
workers or other persons.

             Section 3.23     Corporate Documents.  Target has furnished to
Acquiror or its representatives copies of: (a) its Certificate of Incorporation
and Bylaws, as amended to date; (b) its minute book containing all records
required to be set forth of all proceedings, consents, actions, and meetings of
the stockholders, the board of directors and any committees thereof; (c) all
material permits, orders, and consents issued by any regulatory agency with
respect to Target, or any securities of Target, and all applications for such
permits, orders, and consents; and (d) the stock transfer books of Target
setting forth all transfers of any capital stock.  The corporate minute books,
stock certificate books, stock registers and other corporate records of Target
are complete and accurate, and the signatures appearing on all documents
contained therein are the true signatures of the persons purporting to have
signed the same.  All actions reflected in such books and records were duly and
validly taken in compliance with the laws of the applicable jurisdiction.

             Section 3.24     No Brokers.  Neither Target nor, to Target’s
knowledge, any Target stockholder is obligated for the payment of fees or
expenses of any broker or finder in connection with the origin, negotiation or
execution of this Agreement or the other Transaction Documents or in connection
with any transaction contemplated hereby or thereby other than as set forth in
the Target Disclosure Schedule.

             Section 3.25     [Reserved]

             Section 3.26     Target Action.  The Board of Directors of Target,
by unanimous written consent or at a meeting duly called and held, has by the
unanimous vote of all directors (i) determined that the Merger is fair and in
the best interests of Target and its stockholders, (ii) approved the Merger and
this Agreement in accordance with the provisions of Delaware Law, and (iii)
directed that this Agreement and the Merger be submitted to Target stockholders
for their approval and resolved to recommend that Target stockholders vote in
favor of the approval of this Agreement and the Merger.

             Section 3.27     Offers.  Target has suspended or terminated, and
has the legal right to terminate or suspend, all negotiations and discussions of
Acquisition Transactions (as defined in Section 5.6) with parties other than
Acquiror.

             Section 3.28     Information Statement.  The information supplied
by Target for inclusion in the information statement to be sent to the
stockholders of Target in connection with the notice required under Section
228(d) and Section 262(d)(2) of Delaware Law of Target (such information
statement as amended or supplemented is referred to herein as the “Information
Statement”) shall not, on the date the Information Statement is first mailed to
Target stockholders contain any statement which is false or misleading with
respect to any material fact, or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they are made, not false or misleading.  Notwithstanding the foregoing,
Target makes no representation, warranty or covenant with respect to any
information supplied by or relating to Acquiror or Sub which is contained in any
of the foregoing documents.

             Section 3.29     [Reserved]

             Section 3.30     Complete Copies of Materials.  Target has
delivered or made available true and complete copies of each document which has
been requested by Acquiror or its counsel in connection with their legal and
accounting review of Target and its subsidiaries.

             Section 3.31     Export Control Laws.  Target has conducted its
export transactions in accordance with applicable provisions of the United
States export control laws and regulations, including but not limited to the
Export Administration Act and implementing Export Administration Regulations
except for violations which would not have a Target Material Adverse Effect. 
Without limiting the foregoing, Target represents and warrants that:

             (a)         Target has obtained all export licenses and other
approvals required for its exports of products, software and technologies from
the United States;

             (b)        Target is in compliance with the terms of all applicable
export licenses or other approvals;

             (c)         There are no pending or, to the knowledge of Target,
threatened claims against Target with respect to such export licenses or other
approvals;

             (d)        There are no actions, conditions or circumstances
pertaining to Target’s export transactions that may give rise to any future
claims; and

             (e)         No consents or approvals for the transfer of export
licenses to Acquiror are required, or such consents and approvals can be
obtained expeditiously without material cost.

             Section 3.32     [Reserved]

             Section 3.33     Disclosure.  No statements by Target contained in
this Agreement, its exhibits and schedules nor in any of the certificates or
documents, including any of the Transaction Documents, delivered or required to
be delivered by Target to Acquiror or Sub under this Agreement contains any
untrue statement of a material fact or omits (when read together with all such
other statements) to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND SUB

             Acquiror and Sub represent and warrant to Target and the former
Target stockholders that, the statements contained in this Article IV are true
and correct.

             Section 4.1       Organization of Acquiror and Sub.  Each of
Acquiror and its subsidiaries, including Sub, is a corporation duly organized,
validly existing and in good standing under the laws of its respective
jurisdiction of incorporation and has all requisite corporate power to own,
lease and operate its property and to carry on its business as now being
conducted and is duly qualified or licensed to do business and is in good
standing in each jurisdiction in which the failure to be so qualified or
licensed would have an Acquiror Material Adverse Effect.

             “Acquiror Material Adverse Effect” means any change or effect that
is materially adverse to the condition (financial or otherwise), assets,
liabilities, business or results of operations of the Acquiror or its
subsidiaries taken as a whole, provided, however, that none of the Excluded MAE
Factors shall be deemed (either alone or in combination) to constitute, and none
of the Excluded MAE Factors shall be taken into account in determining whether
there has been or will be, an Acquiror Material Adverse Effect, and provided,
further that no developments related to Acquiror’s pending litigation with
Lexicon Genetics, Inc. shall constitute an Acquiror Material Adverse Effect.

             Section 4.2       Acquiror and Merger Sub Capital Structure.  The
authorized capital stock of Acquiror consists of 75,000,000 shares of Common
Stock, par value of $0.001 per share (“Acquiror Common Stock”) and 5,000,000
shares of Preferred Stock, par value $0.001 per share (“Acquiror Preferred
Stock”), of which there were issued and outstanding as of the close of business
on May 4, 2001, 29,895,666 shares of Acquiror Common Stock and no shares of
Acquiror Preferred Stock. There are no other outstanding shares of capital stock
or voting securities of Acquiror other than shares of Acquiror Common Stock
issued after May 4, 2001 under Acquiror’s 2000 Employee Stock Purchase Plan (the
“ESPP”) or upon the exercise of options issued under Acquiror’s 1998 Stock
Incentive Plan or 2000 Stock Incentive Plan.  The authorized capital stock of
Sub consists of 1,000 shares of Common Stock, all of which are issued and
outstanding and are held by Acquiror.  All outstanding shares of Acquiror and
Sub have been duly authorized, validly issued, fully paid and are nonassessable
and free of any liens or encumbrances other than any liens or encumbrances
created by or imposed upon the holders thereof.  As of the close of business on
July 19, 2001, Acquiror has reserved an aggregate of 5,383,921 shares of Common
Stock for issuance to employees, directors and independent contractors upon
exercise of outstanding options to acquire shares of Acquiror Common Stock
issued under the Acquiror stock option plans and an aggregate of 472,142 shares
of Common Stock for issuance upon exercise of outstanding warrants. Other than
as contemplated by this Agreement or under the ESPP, and except as described in
this Section 4.2, there are no other options, warrants, calls, rights,
commitments or agreements to which Acquiror or Sub is a party or by which either
of them is bound obligating Acquiror or Sub to issue, deliver, sell, repurchase
or redeem, or cause to be issued, delivered, sold, repurchased or redeemed, any
shares of the capital stock of Acquiror or Sub or obligating Acquiror or Sub to
grant, extend or enter into any such option, warrant, call, right, commitment or
agreement.  The shares of Acquiror Common Stock to be issued pursuant to the
Merger (including shares of Acquiror Common Stock issued upon exercise of Target
Options assumed by Acquiror) have been reserved for issuance and will be duly
authorized, validly issued, fully paid, and non- assessable and issued in
compliance with all applicable federal or state securities laws.

             Section 4.3       Authority; No Conflict; Required Filings and
Consents.

             (a)         Each of Acquiror and Sub has all requisite corporate
power and authority to enter into this Agreement and the other Transaction
Documents to which it is or will become a party and to consummate the
transactions contemplated by this Agreement and such Transaction Documents.  The
execution and delivery of this Agreement and such Transaction Documents and the
consummation of the transactions contemplated by this Agreement and such
Transaction Documents have been duly authorized by all necessary corporate
action on the part of Acquiror and Sub under the provisions of Delaware Law and
Acquiror’s and Sub’s respective certificates of incorporation.  This Agreement
has been and such Transaction Documents have been or, to the extent not executed
as of the date hereof, will be duly executed and delivered by Acquiror and Sub. 
This Agreement and each of the Transaction Documents to which Acquiror or Sub is
a party constitutes, and each of the Transaction Documents to which Acquiror or
Sub will become a party when executed and delivered by Acquiror or Sub will
constitute, the valid and binding obligation of Acquiror or Sub, enforceable in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding at law or in equity.

             (b)        The execution and delivery by Acquiror or Sub of this
Agreement and the Transaction Documents to which it is or will become a party
does not, and consummation of the transactions contemplated by this Agreement or
the Transaction Documents to which it is or will become a party will not, (i)
conflict with, or result in any violation or breach of any provision of the
Certificate of Incorporation or Bylaws of Acquiror or Sub, (ii) result in any
violation or breach of, or constitute (with or without notice or lapse of time,
or both) a default (or give rise to a right of termination, cancellation or
acceleration of any obligation or loss of any material benefit) under any of the
terms, conditions or provisions of any note, bond, mortgage, indenture, lease,
contract or other agreement, instrument or obligation to which Acquiror or Sub
is a party or by which either of them or any of their properties or assets may
be bound, or (iii) conflict or violate any permit, concession, franchise,
license, judgment, order, decree, statute, law, ordinance, rule or regulation
applicable to Acquiror or Sub or any of their properties or assets, except in
the case of (ii) and (iii) for any such conflicts, violations, defaults,
terminations, cancellations or accelerations which would not have an Acquiror
Material Adverse Effect.

             (c)         No consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Entity is required by
or with respect to Acquiror or Sub in connection with the execution and delivery
of this Agreement or the Transaction Documents to which it is or will become a
party or the consummation of the transactions contemplated hereby or thereby,
except for (i) the filing of the Certificate of Merger with the Delaware
Secretary of State, (ii) such consents, approvals, orders, authorizations,
registrations, declarations and filings as may be required under applicable
federal and state securities laws and the laws of any foreign country, and (iii)
such other consents, authorizations, filings, approvals and registrations which,
if not obtained or made, would not reasonably be expected to have an Acquiror
Material Adverse Effect.

             Section 4.4       Commission Filings; Financial Statements.

             (a)         Acquiror has filed with the Commission and made
available to Target or its representatives all forms, reports and documents
required to be filed by Acquiror with the Commission since August 2, 2000
(collectively, the “Acquiror Commission Reports”). The Acquiror Commission
Reports constitute all of the documents required to be filed by the Acquiror
under Section 13 or 14 of the Exchange Act with the Commission since August 2,
2000. The Acquiror Commission Reports (i) at the time filed, (or if amended or
superseded by a filing prior to the date of this Agreement, then on the date of
such filing) complied in all material respects with the applicable requirements
of the Securities Act of 1933, as amended, (the “Securities Act”), and the
Exchange Act, as the case may be, and (ii) did not at the time they were filed
(or if amended or superseded by a filing prior to the date of this Agreement,
then on the date of such filing) contain any untrue statement of a material fact
or omit to state a material fact required to be stated in such Acquiror
Commission Reports or necessary in order to make the statements in such Acquiror
Commission Reports, in the light of the circumstances under which they were
made, not misleading.

             (b)        Each of the financial statements (including, in each
case, any related notes) contained in the Acquiror Commission Reports, including
any Acquiror Commission Reports filed after the date of this Agreement until the
Closing, complied or will comply as to form in all material respects with the
applicable published rules and regulations of the Commission with respect
thereto, was prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods involved (except
as may be indicated in the notes to such financial statements or, in the case of
unaudited statements, as permitted by Form 10-Q of the Commission) and fairly
presented the consolidated financial position of Acquiror and its subsidiaries
as at the respective dates and the consolidated results of its operations and
cash flows for the periods indicated, except that the unaudited interim
financial statements were or are subject to normal and recurring year-end
adjustments which were not or are not expected to be material in amount.

             Section 4.5       Absence of Certain Changes or Events.  Except as
otherwise disclosed in the Acquiror Commission Reports, since March 31, 2001,
Acquiror and its subsidiaries have conducted their business in the ordinary
course and, since such date, Acquiror has not suffered any change or effect that
has resulted in an Acquiror Material Adverse Effect (other than any change in
the business of Acquiror occurring as a result of the execution or announcement
of this Agreement and provided that changes in the trading prices of Acquiror
Common Stock shall not in and of itself constitute a change with respect to
Acquiror).

             Section 4.6       Compliance with Laws.  Acquiror has complied
with, is not in violation of, and has not received any notices of violation with
respect to, any federal, state or local statute, law or regulation with respect
to the conduct of its business, or the ownership or operation of its business,
except for failures to comply or violations which would not reasonably be
expected to have an Acquiror Material Adverse Effect.

             Section 4.7       Interim Operations of Sub.  Sub was formed solely
for the purpose of engaging in the transactions contemplated by this Agreement,
has engaged in no other business activities and has conducted its operations
only as contemplated by this Agreement.

             Section 4.8       Disclosure.  No statements by Acquiror contained
in this Agreement, its exhibits and schedules, or any of the certificates or
documents, including any of the Transaction Documents, required to be delivered
by Acquiror or Sub to Target under this Agreement contain any untrue statement
of material fact or omits (when read together with all such other statements) to
state a material fact necessary in order to make the statements contained herein
or therein not misleading in light of the circumstances under which they were
made.

             Section 4.9       Stockholders Consent.  No consent or approval of
the shareholders of Acquiror is required or necessary for Acquiror to enter into
this Agreement or the Transaction Documents or to consummate the transactions
contemplated hereby and thereby.

             Section 4.10     Litigation.  Except as otherwise disclosed in the
Acquiror Commission Reports, (i) there is no private or governmental action,
suit, proceeding, claim, arbitration or investigation pending before any agency,
court or tribunal, foreign or domestic, or, to the knowledge of Acquiror or any
of its subsidiaries, threatened against Acquiror or any of its properties or any
of its officers or directors (in their capacities as such), which, if determined
adversely to Acquiror, would have an Acquiror Material Adverse Effect, and (ii)
there is no judgment, decree or order against Acquiror, or, to the knowledge of
Acquiror, any of its respective directors or officers (in their capacities as
such) relating to the business of Acquiror, the presence of which would have an
Acquiror Material Adverse Effect.  To Acquiror’s knowledge, no circumstances
exist that could form a valid basis for a claim against Acquiror as a result of
the conduct of Acquiror’s business (including, without limitation, any claim of
infringement of any intellectual property right) that would have an Acquiror
Material Adverse Effect.

ARTICLE V

PRECLOSING COVENANTS OF TARGET

             During the period from the date of this Agreement until the
Effective Time, Target covenants and agrees as follows:

             Section 5.1       Notice to Target Stockholders.  Prior to the
Effective Time, Target will send to all stockholders who have not consented to
the Merger Agreement the notice required under Section 228(e) and Section
262(d)(2) of Delaware Law, along with the Information Statement.  The notice and
the Information Statement shall comply in all material respects with all
applicable requirements of law and the rules and regulations promulgated
thereunder.  The Information Statement shall contain the unanimous
recommendation of the Board of Directors of Target that the Target stockholders
approve the Merger and this Agreement and the conclusion of the Board of
Directors that the terms and conditions of the Merger are fair and reasonable to
the stockholders of Target.  Anything to the contrary contained herein
notwithstanding, Target shall not include in the Information Statement any
information with respect to Acquiror or its affiliates or associates, the form
and content of which information shall not have been approved by Acquiror prior
to such inclusion.

             Section 5.2       Advice of Changes.  Target will promptly advise
Acquiror in writing of any event occurring subsequent to the date of this
Agreement which would render any representation or warranty of Target contained
in this Agreement, if made on or as of the date of such event or the Closing
Date, untrue or inaccurate in any material respect.

             Section 5.3       Operation of Business.  During the period from
the date of this Agreement and continuing until the earlier of the termination
of the Agreement or the Effective Time, Target agrees (except to the extent that
Acquiror shall otherwise consent in writing), to carry on its business in the
usual, regular and ordinary course in substantially the same manner as
previously conducted, to pay its debts and taxes when due, subject to good faith
disputes over such debts or taxes, to the extent commercially reasonable to pay
or perform other obligations when due, and, to the extent consistent with such
business, use commercially reasonable efforts consistent with past practices and
policies to preserve intact its present business organization, keep available
the services of its present officers and key employees and preserve its
relationships with customers, suppliers, distributors, licensors, licensees, and
others having business dealings with it.  Target shall promptly notify Acquiror
of any event or occurrence not in the ordinary course of business of Target. 
Except as expressly contemplated by this Agreement, Target shall not, without
the prior written consent of Acquiror:

             (a)         Accelerate, amend or change the period of
exercisability or the vesting schedule of options or restricted stock granted
under any employee stock plan or agreements or authorize cash payments in
exchange for any Target Option or any options granted under any of such plans
except as specifically required by the terms of such plans or any related
agreements or any such agreements in effect as of the date of this Agreement and
disclosed in the Target Disclosure Schedule;

             (b)        Declare or pay any dividends on or make any other
distributions (whether in cash, stock or property) in respect of any of its
capital stock, or split, combine or reclassify any of its capital stock or issue
or authorize the issuance of any other securities (other than with respect to
the exercise of Target Options or Target Warrants or the conversion of Target
Preferred Stock) in respect of, in lieu of or in substitution for shares of
capital stock of such party, or purchase or otherwise acquire, directly or
indirectly, any shares of its capital stock except from former employees,
directors and consultants in accordance with agreements providing for the
repurchase of shares in connection with any termination of service by such
party;

             (c)         Issue, deliver or sell or authorize or propose the
issuance, delivery or sale of, or purchase or propose the purchase of, any
shares of its capital stock or securities convertible into shares of its capital
stock, or subscriptions, rights, warrants or options to acquire, or other
agreements or commitments of any character obligating it to issue any such
shares or other convertible securities, other than (i) the issuance of (A)
shares of Target Common Stock issuable upon exercise of Target Options or
pursuant to other commitments that are outstanding on the date of this Agreement
and set forth in Schedule 3.2, (B) shares of Target Common Stock issuable upon
conversion of shares of Target Preferred Stock or (C) shares of Target Common
Stock or Target Preferred Stock upon the exercise of Target Warrants or (ii) the
repurchase of shares of Common Stock from terminated employees pursuant to the
terms of outstanding stock restriction or similar agreements;

             (d)        Acquire or agree to acquire by merging or consolidating
with, or by purchasing a substantial equity interest in or substantial portion
of the assets of, or by any other manner, any business or any corporation,
partnership or other business organization or division, or otherwise acquire or
agree to acquire any assets;

             (e)         Sell, lease, license or otherwise dispose of any of its
properties or assets which are material, individually or in the aggregate, to
the business of Target, except in the ordinary course of business;

             (f)         Except as set forth in Section 3.6 of the Disclosure
Schedule, (i) increase or agree to increase the compensation payable or to
become payable to its officers or employees, except for increases in salary or
wages of non-officer employees in accordance with past practices, (ii) grant any
additional severance or termination pay to, or enter into any employment or
severance agreements with, officers, (iii) grant any severance or termination
pay to, or enter into any employment or severance agreement, with any non-
officer employee, except in accordance with past practices, (iv) enter into any
collective bargaining agreement, or (v) establish, adopt, enter into or amend in
any material respect any bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, trust, fund, policy or
arrangement for the benefit of any directors, officers or employees;

             (g)        Revalue any of its assets, including writing down the
value of inventory or writing off notes or accounts receivable;

             (h)        Incur any indebtedness for borrowed money or guarantee
any such indebtedness or issue or sell any debt securities or warrants or rights
to acquire any debt securities or guarantee any debt securities of others;

             (i)          Amend or propose to amend its Certificate of
Incorporation or Bylaws;

             (j)          Incur or commit to incur any capital expenditures in
excess of $50,000 in the aggregate or in excess of $10,000 as to any individual
matter;

             (k)         Lease, license, sell, transfer or encumber or permit to
be encumbered any asset, Target Proprietary Right or other property associated
with the business of Target (including sales or transfers to Affiliates of
Target) except for license agreements entered into in the ordinary course of
business.

             (l)          Enter into any lease or contract for the purchase or
sale of any property, real or personal, except in the ordinary course of
business;

             (m)        Fail to maintain its equipment and other assets in good
working condition and repair according to the standards it has maintained up to
the date of this Agreement, subject only to ordinary wear and tear;

             (n)        Change accounting methods;

             (o)        Amend or terminate any material contract, agreement or
license to which it is a party except in the ordinary course of business;

             (p)        Loan any amount to any person or entity, or guaranty or
act as a surety for any obligation;

             (q)        Waive or release any material right or claim, except in
the ordinary course of business;

             (r)         Make or change any Tax or accounting election, change
any annual accounting period, adopt or change any accounting method, file any
amended Return, enter into any closing agreement, settle any Tax claim or
assessment relating to Target, surrender any right to claim refund of Taxes or
consent to any extension or waiver of the limitation period applicable to any
Tax claim or assessment relating to Target if any such election, adoption,
change, amendment, agreement, settlement, surrender, consent or other similar
action or omission would have the effect of increasing the Tax liability of
Target or Acquiror;

             (s)         Take any action, or fail to take any action, that would
cause a Target Material Adverse Effect;

             (t)         Enter into any agreement in which the obligation of
Target exceeds $10,000 or shall not terminate or be subject to termination for
convenience within 180 days following execution;

             (u)        Enter into any agreement not in the ordinary course of
business (including without limitation any material licenses, any exclusive
agreements of any kind, or any agreements providing for obligations that would
extend beyond six months of the date of this Agreement); or

             (v)        Take, or agree in writing or otherwise to take, any of
the actions described in Sections (a) through (u) above, or any action which is
reasonably likely to make any of Target’s representations or warranties
contained in this Agreement untrue or incorrect in any material respect on the
date made (to the extent so limited) or as of the Effective Time.

             Section 5.4       Access to Information.  Until the Closing, Target
shall allow Acquiror and its agents reasonable free access during normal
business hours upon reasonable notice to its files, books, records, and offices,
including, without limitation, any and all information relating to taxes,
commitments, contracts, leases, licenses, and personal property and financial
condition.  Until the Closing, Target shall cause its accountants to cooperate
with Acquiror and its agents in making available all financial information
requested, including without limitation the right to examine all working papers
pertaining to all financial statements prepared or audited by such accountants.
No information or knowledge obtained in any investigation pursuant to this
Section shall effect or be deemed to modify any representation or warranty
contained in this Agreement or its exhibits and schedules.  All such access
shall be subject to the terms of the Confidentiality Agreement (as defined in
Section 7.1).

             Section 5.5       Satisfaction of Conditions Precedent.  Target
will use its best efforts to satisfy or cause to be satisfied all the conditions
precedent which are set forth in Sections 8.1 and 8.2, and Target will use
commercially reasonable efforts to cause the transactions contemplated by this
Agreement to be consummated, and, without limiting the generality of the
foregoing, to obtain all consents and authorizations of third parties and to
make all filings with, and give all notices to, third parties which may be
necessary or reasonably required on its part in order to effect the transactions
contemplated by this Agreement.  Target shall use commercially reasonable
efforts to obtain any and all consents necessary with respect to those Material
Contracts listed on Schedule 5.5 of the Target Disclosure Schedule in connection
with the Merger (the “Material Consents”).

             Section 5.6       Other Negotiations.  Target will not (and it will
not permit any of its officers, directors, employees, agents and Affiliates on
its behalf to) take any action to solicit, initiate, seek, encourage or support
any inquiry, proposal or offer from, furnish any information to, or participate
in any negotiations with, any corporation, partnership, person or other entity
or group (other than Acquiror) regarding any acquisition of Target, any merger
or consolidation with or involving Target, or any acquisition of any material
portion of the stock or assets of Target or any material license of Target
Proprietary Rights, except for license agreements entered into in the ordinary
course of business (any of the foregoing being referred to in this Agreement as
an “Acquisition Transaction”) or enter into an agreement concerning any
Acquisition Transaction with any party other than Acquiror.  If between the date
of this Agreement and the termination of this Agreement pursuant to Section 9.1,
Target receives from a third party any offer or indication of interest regarding
any Acquisition Transaction, or any request for information regarding any
Acquisition Transaction, Target shall (i) notify Acquiror immediately (orally
and in writing) of such offer, indication of interest or request, including the
identity of such party and a summary of the terms of any proposal therein, and
(ii) notify such third party of Target’s obligations under this Agreement.

ARTICLE VI

PRECLOSING AND OTHER COVENANTS OF ACQUIROR AND SUB

             Section 6.1       Advice of Changes.  Acquiror and Sub will
promptly advise Target in writing of any event occurring subsequent to the date
of this Agreement which would render any representation or warranty of Acquiror
or Sub contained in this Agreement, if made on or as of the date of such event
or the Closing Date, untrue or inaccurate in any material respect.

             Section 6.2       Reservation of Acquiror Common Stock.  Acquiror
shall reserve for issuance, out of its authorized but unissued capital stock,
the maximum number of shares of Acquiror Common Stock as may be issuable upon
consummation of the Merger, including shares of Acquiror Common Stock that will
be issued upon exercise of Target Options assumed by Acquiror.

             Section 6.3       Satisfaction of Conditions Precedent.  Acquiror
and Sub will use commercially reasonable efforts to satisfy or cause to be
satisfied all the conditions precedent which are set forth in Sections 8.1 and
8.3, and Acquiror and Sub will use commercially reasonable efforts to cause the
transactions contemplated by this Agreement to be consummated, and, without
limiting the generality of the foregoing, to obtain all consents and
authorizations of third parties and to make all filings with, and give all
notices to, third parties which may be necessary or reasonably required on its
part in order to effect the transactions contemplated hereby.

             Section 6.4       Nasdaq National Market Listing.  Acquiror shall
cause the shares of Acquiror Common Stock issuable to the stockholders of Target
in the Merger, including shares of Acquiror Common Stock issuable upon exercise
of Acquiror Options, to be authorized for listing on the Nasdaq National Market
prior to the Closing.

             Section 6.5       Stock Options.

             (a)         (i) At the Effective Time, each outstanding Target
Option, whether vested or unvested, shall be assumed by Acquiror and deemed to
constitute an option (an “Acquiror Option”) to acquire, on the same terms and
conditions as were applicable under the Target Option, the number of shares of
Acquiror Common Stock equal to the number of shares that the holder of such
Target Option would have been entitled to receive pursuant to such option
multiplied by the Exchange Ratio (rounded down to the nearest whole number), at
a price per share (rounded up to the nearest whole cent) equal to the per share
exercise price for the shares of Target Common Stock otherwise purchasable
pursuant to such Target Option divided by the Exchange Ratio; and (ii) at the
time that any Earn Out Shares are paid pursuant to Section 2.1(e) hereof, each
Acquiror Option will be adjusted to include the number of shares of Acquiror
Common Stock equal to the number of shares of Target that the holder of such
Target Option would have been entitled to receive pursuant to such Target Option
immediately prior to the Effective Time (assuming for purposes of this
calculation that all such Target Options were fully vested) multiplied by the
Earn Out Exchange Ratio then applicable (rounded down to the nearest whole
number), at a price per share (rounded up to the nearest whole cent) equal to
the per share exercise price for the shares of Target Common Stock otherwise
purchasable pursuant to such Target Option divided by the Earn Out Exchange
Ratio then applicable, and notice of such adjustment will be provided to the
holders of such Target Options; provided, however, that, in the case of any
Target Option to which Section 422 of the Code applies (“incentive stock
options”), the option price, the number of shares purchasable pursuant to such
option and the terms and conditions of exercise of such option shall be
determined in order to comply with Section 424(a) of the Code. The term,
exercisability, vesting schedule, acceleration events, status as an “incentive
stock option” under Section 422 of the Code, if applicable, and all of the other
terms of the option shall otherwise remain unchanged.

             (b)        As soon as practicable (and in any event within 5
business days) after the Effective Time, Acquiror shall deliver to the
participants in the Target Stock Plan or other holders of Target Options
appropriate notice setting forth such participants’ rights pursuant thereto and
the grants pursuant to the Target Stock Plan or otherwise shall continue in
effect on the same terms and conditions (subject to the adjustments required by
this Section 6.5 after giving effect to the Merger). Acquiror shall comply with
the terms of the Target Stock Plan and use commercially reasonable efforts to
ensure, to the extent required by, and subject to the provisions of, such Target
Stock Plan and Sections 422 and 424(a) of the Code, that Target Options which
qualified as incentive stock options prior the Effective Time continue to
qualify as incentive stock options after the Effective Time.

             (c)         Acquiror shall take all corporate action necessary to
reserve for issuance a sufficient number of shares of Acquiror Common Stock for
delivery upon exercise of Target Options assumed in accordance with this Section
6.5. As soon as practicable after the Effective Time and in any event no later
than 10 days after the Closing Date, Acquiror shall file a registration
statement on Form S-8 (or any successor or other appropriate forms) under the
Securities Act or another appropriate form with respect to the shares of
Acquiror Common Stock subject to such options and shall use its commercially
reasonable efforts to maintain the effectiveness of such registration statement
or registration statements (and maintain the current status of the prospectus or
prospectuses contained therein) for so long as such options remain outstanding.

             Section 6.6       Registration of Shares Issued in the Merger.

             (a)         Registrable Shares. For purposes of this Agreement,
“Registrable Shares” shall mean the shares of Acquiror Common Stock issued in
the Merger, including any and all Escrow Shares, but excluding shares of
Acquiror Common Stock issued in the Merger that have been sold or otherwise
transferred without the consent of Acquiror (which shall not be unreasonably
withheld) by the stockholders of Target who initially received such shares in
the Merger prior to the effective date of the Registration Statement (as defined
below) (collectively, the “Holders”) and excluding shares of Acquiror Common
Stock issuable upon exercise of Target Options (the issuance of which will be
registered on Form S-8); provided however, that a distribution of shares of
Acquiror Common Stock issued in the Merger without additional consideration, to
underlying beneficial owners (such as the general and limited partners,
stockholders or trust beneficiaries of a Holder) shall not be deemed such a sale
or transfer for purposes of this Section 6.6 and such underlying beneficial
owners shall be entitled to the same rights under this Section 6.6 as the
initial Holder from which the Registrable Shares were received and shall be
deemed Holders for the purposes of this Section 6.6.

             (b)        Required Registration. Acquiror shall prepare and file
with the Commission a registration statement on Form S-3 (or such successor or
other appropriate form that Acquiror is eligible to use) under the Securities
Act with respect to the Registrable Shares (the “Registration Statement”) by the
later of (i) 10 days after the date it becomes eligible to register shares on
Form S-3, (ii) 10 days after the Effective Time or (iii) August 14, 2001, and to
effect all such registrations, qualifications and compliances in connection
therewith (including, without limitation, filing any Exchange Act reports or
Financial Statements with the Commission and obtaining appropriate
qualifications under applicable state securities or “blue sky” laws and
compliance with any other applicable governmental requirements or regulations)
as any selling Holder may reasonably request and that would permit or facilitate
the public sale of Registrable Shares (provided however that Acquiror shall not
be required in connection therewith to qualify to do business or to file a
general consent to service of process in any such state or jurisdiction), in
each case so that such Registration Statement and all other such registrations,
qualifications and compliances may become effective as soon as possible
thereafter, but in any event no later than 30 days after the filing thereof, or
as soon as practicable thereafter in the event such Registration Statement
becomes subject to review by the Commission Staff.

             (c)         Effectiveness; Trading Window; Suspension Right.

                           (i)          Acquiror will use its commercially
reasonable efforts to maintain the effectiveness of the Registration Statement
and other applicable registrations, qualifications and compliances for one (1)
year from the Closing Date (the “Registration Effective Period”), and from time
to time will amend or supplement the Registration Statement and the prospectus
contained therein as and to the extent necessary to comply with the Securities
Act, the Exchange Act and any applicable state securities statute or regulation,
subject to the following limitations and qualifications.

                           (ii)         Following the date on which the
Registration Statement is first declared effective and subject to the
restrictions set forth in the Restricted Stock Agreement and the Sale
Restriction Agreement, the Holders will be permitted (subject in all cases to
Section 6.7 below) to offer and sell Registrable Shares under the Registration
Statement during the Registration Effective Period in the manner described in
the Registration Statement provided that the Registration Statement remains
effective and has not been suspended; provided, however, that such offers and
sales may only occur during the period that begins at the close of business on
the second trading day following the date of public disclosure of the Acquiror’s
financial results for a particular fiscal quarter or year and ending on the
close of business on the later of (i) 30 days after such date, and (ii) the last
day of the second month of the next fiscal quarter.

                           (iii)        Notwithstanding any other provision of
this Section 6.6, Acquiror shall have the right pursuant to its insider trading
policy, at any time to require that all Holders suspend further open market
offers and sales of Registrable Shares whenever, and for such period of time as
there is material undisclosed information or events with respect to Acquiror the
disclosure of which would be seriously detrimental to the Acquiror; provided,
however, that Acquiror shall also suspend further open market offers and sales
of its shares by those persons or entities then subject to Acquiror’s insider
trading policy.  Acquiror will promptly give the Holders notice of any such
suspension.

             (d)        Expenses. Acquiror shall bear all costs and expenses for
purposes of this Section 6.6, including, without limitation, printing expenses
(including a reasonable number of prospectuses for circulation by the selling
Holders), reasonable legal fees and disbursements of counsel for Acquiror and
one counsel for the selling Holders (up to $5,000), “blue sky” expenses,
accounting fees and filing fees, but shall not include underwriting commissions
or similar charges, legal fees and disbursements of other counsel for the
selling Holders.

 

             (e)         Indemnification.

                           (i)          To the extent permitted by law, Acquiror
will indemnify and hold harmless each Holder, any underwriter (as defined in the
Securities Act) for such Holder, its officers, directors, stockholders or
partners and each person, if any, who controls such Holder or underwriter within
the meaning of the Securities Act or the Exchange Act, against any losses,
claims, damages, or liabilities (joint or several) to which they may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages, or liabilities (or actions in
respect thereof) arise out of or are based upon any of the following statements,
omissions or violations (collectively a “Violation”): (A) any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto, (B) the omission or alleged
omission to state therein a material fact required to be stated therein, or
necessary to make the statements therein not misleading, or (C) any violation or
alleged violation by Acquiror of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation promulgated under the Securities Act,
the Exchange Act or any state securities law; and Acquiror will pay to each such
Holder (and its officers, directors, stockholders or partners), underwriter or
controlling person, any legal or other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability, or action; provided, however, that the indemnity agreement contained
in this Section 6.6(e)(i) shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability, or action if such settlement is effected
without the consent of Acquiror; nor shall Acquiror be liable in any such case
for any such loss, claim, damage, liability, or action to the extent that it
arises out of or is based upon (a) a Violation which occurs in reliance upon and
in conformity with information furnished expressly for use in the Registration
Statement by any such Holder, or (b) a Violation that would not have occurred if
such Holder had delivered to the purchaser the version of the Prospectus most
recently provided by Acquiror to the Holder as of the date of such sale.

                           (ii)         To the extent permitted by law, each
selling Holder will indemnify and hold harmless Acquiror, each of its directors,
each of its officers who has signed the Registration Statement, each person, if
any, who controls Acquiror within the meaning of the Securities Act, any
underwriter, any other Holder selling securities pursuant to the Registration
Statement and any controlling person of any such underwriter or other Holder,
against any losses, claims, damages, or liabilities (joint or several) to which
any of the foregoing persons may become subject, under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages, or liabilities (or actions in respect thereto) arise out of or are
based upon any Violation (which includes without limitation the failure of the
Holder to comply with the prospectus delivery requirements under the Securities
Act, and the failure of the Holder to deliver the most current prospectus
provided by Acquiror prior to such sale), in each case to the extent (and only
to the extent) that such Violation occurs in reliance upon and in conformity
with written information furnished by such Holder expressly for use in the
Registration Statement or such Violation is caused by the Holder’s failure to
deliver to the purchaser of the Holder’s Registrable Shares a prospectus (or
amendment or supplement thereto) that had been made available to the Holder by
Acquiror; and each such Holder will pay any legal or other expenses reasonably
incurred by any person intended to be indemnified pursuant to this Section
6.6(e)(ii) in connection with investigating or defending any such loss, claim,
damage, liability, or action; provided, however, that the indemnity agreement
contained in this Section 6.6(e)(ii) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such Holder, which consent shall
not be unreasonably withheld.  The aggregate indemnification and contribution
liability of each Holder under this Section 6.6(e)(ii) shall not exceed the net
proceeds received by such Holder in connection with sale of shares pursuant to
the Registration Statement.

                           (iii)        Each person entitled to indemnification
under this Section 6.6(e) (the “Indemnified Party”) shall give notice to the
party required to provide indemnification (the “Indemnifying Party”) promptly
after such Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought and shall permit the Indemnifying Party to assume the
defense of any such claim and any litigation resulting therefrom, provided that
counsel for the Indemnifying Party who conducts the defense of such claim or any
litigation resulting therefrom shall be approved by the Indemnified Party (whose
approval shall not unreasonably be withheld), and the Indemnified Party may
participate in such defense at such party’s expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 6.6 unless
the Indemnifying Party is materially prejudiced thereby. No Indemnifying Party,
in the defense of any such claim or litigation, shall (except with the consent
of each Indemnified Party) consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party of a release from all
liability in respect to such claim or litigation. Each Indemnified Party shall
furnish such information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

                           (iv)       To the extent that the indemnification
provided for in this Section 6.6(e) is held by a court of competent jurisdiction
to be unavailable to an Indemnified Party with respect to any loss, liability,
claim, damage or expense referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party hereunder, shall contribute to the
amount paid or payable by such Indemnified Party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party on the one hand and of the
Indemnified Party on the other in connection with the statements or omissions
which resulted in such loss, liability, claim, damage or expense, as well as any
other relevant equitable considerations. The relative fault of the Indemnifying
Party and of the Indemnified Party shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

             (f)         Current Public Information.  Until the earlier of the
first anniversary of the Closing Date (or, if any Holder is an affiliate of
Acquiror, the second anniversary of the Closing Date) or the date all shares of
Acquiror Common Stock subject to this Section 6.6 have been sold, Acquiror will
timely file all reports required to be filed by it under the Exchange Act, and
the rules and regulations adopted by the Commission thereunder, all to the
extent required to enable such Holders to sell their shares pursuant to Rule 144
and the Registration Statement.  Upon written request, Acquiror will deliver to
such Holders a written statement as to whether it has complied with such
requirements.

             Section 6.7       Procedures for Sale of Shares Under Registration
Statement.

             (a)         Delivery of Prospectus.  For any offer or sale of any
of the Registrable Shares by a Holder in a transaction that is not exempt under
the Securities Act, the Holder, in addition to complying with any other federal
securities laws, shall deliver a copy of the final prospectus (or amendment of
or supplement to such prospectus) of Acquiror covering the Registrable Shares in
the form furnished to the Holder by Acquiror to the purchaser of any of the
Registrable Shares on or before the settlement date for the purchase of such
Registrable Shares.

             (b)        Copies of Prospectuses. Acquiror shall, upon the
effectiveness of the Registration Statement and within two (2) trading days
following any request, furnish to such Holder a reasonable number of copies of a
supplement to or an amendment of such prospectus as may be necessary so that, as
thereafter delivered to the purchasers of such Registrable Shares, such
prospectus shall not as of the date of delivery to the Holder include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances under which they were made.

             Section 6.8       Certain Employee Benefit Matters.  From and after
the Effective Time, employees of Target at the Effective Time will be provided
with employee benefits by the Surviving Corporation or Acquiror which in the
aggregate are no less favorable to such employees than those provided from time
to time by Acquiror to similarly situated employees.  If any employee of Target
becomes a participant in any employee benefit plan, program, policy or
arrangement of Acquiror, such employee shall be given credit for all service
prior to the Effective Time with Target to the extent permissible under such
plan, program, policy or arrangement.  All Target Options assumed by Acquiror at
the Effective Time pursuant to the terms of Section 6.5(a) shall remain
outstanding following the Effective on the same terms and conditions as prior to
the Effective Time, subject to the adjustments contemplated by such Section 6.5.
Employees of Target as of the Effective Time shall be permitted to participate
in the ESPP commencing on the first enrollment date following the Effective
Time, subject to compliance with the eligibility and other provisions of such
plan.

             Section 6.9       Indemnity of Target Affiliates.

             (a)         Acquiror shall not, for a period of six years after the
Effective Time, take any action to alter or impair any exculpatory or
indemnification provisions now existing in the Certificate of Incorporation or
By-laws of Target for the benefit of any individual who served as a director or
officer of Target at any time prior to the Effective Time (the “Indemnified
Executives”), except for any changes which do not affect the application of such
provisions to acts or omissions of such individuals prior to the Effective Time.

ARTICLE VII

OTHER AGREEMENTS

             Section 7.1       Confidentiality.  Each party acknowledges
Acquiror and Target have previously executed a Mutual Non-Disclosure Agreement
dated February 22, 2001 (the “Confidentiality Agreement”), which agreement shall
continue in full force and effect in accordance with its terms.

             Section 7.2       No Public Announcement.  The parties have agreed
upon the form and substances of a joint press release announcing the
consummation of the Merger, which shall be issued at a time and in a manner
mutually agreed upon. Other than such joint press release, the parties shall
make no public announcement concerning this Agreement, their discussions or any
other memoranda, letters or agreements between the parties relating to the
Merger; provided, however, that either of the parties, but only after reasonable
consultation with the other, may make disclosure if required under applicable
law.

             Section 7.3       Regulatory Filings; Consents; Reasonable
Efforts.  Subject to the terms and conditions of this Agreement, Target and
Acquiror shall use commercially reasonable efforts to (i) make all necessary
filings with respect to the Merger and this Agreement under the Exchange Act and
applicable blue sky or similar securities laws and obtain required approvals and
clearances with respect thereto and supply all additional information requested
in connection therewith; (ii) make merger notification or other appropriate
filings with federal, state or local governmental bodies or applicable foreign
governmental agencies and obtain required approvals and clearances with respect
thereto and supply all additional information requested in connection therewith;
(iii) obtain all consents, waivers, approvals, authorizations and orders
required in connection with the authorization, execution and delivery of this
Agreement and the consummation of the Merger; and (iv) take, or cause to be
taken, all appropriate action, and do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement as promptly as practicable.

             Section 7.4       Further Assurances.  Prior to the Closing, each
party agrees to cooperate fully with the other parties and to execute such
further instruments, documents and agreements and to give such further written
assurances, as may be reasonably requested by any other party to better evidence
and reflect the transactions described herein and contemplated hereby and to
carry into effect the intents and purposes of this Agreement.

             Section 7.5       Escrow Agreement.  On or before the Effective
Date, Acquiror shall, and the parties hereto shall exercise commercially
reasonable efforts to cause the Escrow Agent (as defined in Section 10.2) and
the Stockholders’ Agent (as defined in Section 10.9) to enter into an Escrow
Agreement in the form attached hereto as Exhibit C.

             Section 7.6       FIRPTA.  Target shall, prior to the Closing Date,
provide Acquiror with a properly executed Foreign Investment and Real Property
Tax Act of 1980 (“FIRPTA”) FIRPTA Notification Letter which states that shares
of capital stock of Target do not constitute “United States real property
interests” under Section 897(c) of the Code, for purposes of satisfying
Acquiror’s obligations under Treasury Regulation Section 1.1445-2(c)(3).  In
addition, simultaneously with delivery of such FIRPTA Notification Letter,
Target shall provide to Acquiror, as agent for Target, a form of notice to the
Internal Revenue Service in accordance with the requirements of Treasury
Regulation Section 1.897-2(h)(2), along with written authorization for Acquiror
to deliver such notice form to the Internal Revenue Service on behalf of Target
upon the Closing of the Merger.

             Section 7.7       Blue Sky Laws.  Acquiror shall take such steps as
may be necessary to comply with the securities and blue sky laws of all
jurisdictions which are applicable to the issuance of the Acquiror Common Stock
in connection with the Merger.  Target shall use its best efforts to assist
Acquiror as may be necessary to comply with the securities and blue sky laws of
all jurisdictions which are applicable in connection with the issuance of
Acquiror Common Stock in connection with the Merger.

             Section 7.8       Other Filings.  As promptly as practicable after
the date of this Agreement, Target and Acquiror will prepare and file any other
filings required under the Exchange Act, the Securities Act or any other
Federal, foreign or state securities or blue sky laws relating to the Merger and
the transactions contemplated by this Agreement (the “Other Filings”).  The
Other Filings will comply in all material respects with all applicable
requirements of law and the rules and regulations promulgated thereunder. 
Whenever any event occurs which is required to be set forth in an amendment or
supplement to any Other Filing, Target or Acquiror, as the case may be, will
promptly inform the other of such occurrence and cooperate in making any
appropriate amendment or supplement, and/or mailing to stockholders of Target,
such amendment or supplement.

ARTICLE VIII

CONDITIONS TO MERGER

             Section 8.1       Conditions to Each Party’s Obligation to Effect
the Merger. The respective obligations of each party to this Agreement to effect
the Merger shall be subject to the satisfaction prior to the Closing Date of the
following conditions:

             (a)         No Injunctions or Restraints; Illegality.  No temporary
restraining order, preliminary or permanent injunction or other order issued by
any court of competent jurisdiction or other legal or regulatory restraint or
prohibition preventing the consummation of the Merger shall have been issued,
nor shall any proceeding brought by a domestic administrative agency or
commission or other domestic Governmental Entity or other third party, seeking
any of the foregoing be pending; nor shall there be any action taken, or any
statute, rule, regulation or order enacted, entered, enforced or deemed
applicable to the Merger which makes the consummation of the Merger illegal.

             (b)        The issuance of Acquiror Common Stock in the Merger
shall be exempt from registration pursuant to Regulation D promulgated under the
Securities Act.

             Section 8.2       Additional Conditions to Obligations of Acquiror
and Sub. The obligations of Acquiror and Sub to effect the Merger are subject to
the satisfaction of each of the following conditions, any of which may be waived
in writing exclusively by Acquiror and Sub:

             (a)         Conversion of Preferred Stock; Dissenting Stockholders.
Holders of not more than 5% of Target’s issued and outstanding capital stock as
of the Closing shall have elected to exercise dissenters’ or appraisal rights
under Delaware Law as to such shares.

             (b)        Escrow Agreement.  The Escrow Agent and Stockholders’
Agent have executed and delivered to Acquiror the Escrow Agreement and such
agreement shall remain in full force and effect.

             (c)         Investor Questionnaire. Each stockholder of Target who
is not an “affiliate” of Target and who has executed a written consent in favor
of the Merger shall have executed and delivered to Acquiror an investor
questionnaire.

             (d)        Ancillary Agreements.  Each of the Restricted Stock
Agreement, Employment Agreements, Sale Restriction Agreement and  Support
Agreements executed and delivered concurrently with the execution of this
Agreement shall remain in full force and effect.  Each of the Restricted Stock
Agreement and the Noncompetition Agreement shall be executed and delivered
concurrently with the Closing.

             (e)         Opinion of Target’s Counsel.  Acquiror shall have
received an opinion dated the Closing Date of Cooley Godward LLP, counsel to
Target, as to the matters in the form attached hereto as Exhibit D.

             (f)         Approvals. All authorizations, consents (including the
Material Consents), or approvals of, or notifications to any third party,
required by Target’s contracts, agreements or other obligations in connection
with the consummation of the Merger shall have occurred or been obtained except
for any the absence of which is not reasonably likely to have a Target Material
Adverse Effect (it being agreed that the absence of consents listed on Schedule
3.3 would not have a Target Material Adverse Effect).

             (g)        Termination of Agreements.  The following agreements
between Target and certain of its stockholders shall have been terminated:  (i)
the Securities Purchase Agreement dated July 16, 1997, among Warburg, Dr. Howard
M. Goodman and Target, (ii) the Securities Purchase Agreement dated September,
1998, among Warburg, Ledbetter Davidson International, Inc., Kevin Kinsella and
Target, (iii)  the Securities Purchase Agreement dated July 12, 2000, by and
among Warburg and Target and (iv) the Equity Line of Credit Agreement dated
April 20, 2001, by and among Warburg and Target.

             (h)        Board Resignations. Target shall have received written
letters of resignation from each of the current members of the Target Board of
Directors and from each officer of Target, in each case effective at the
Effective Time.

             (i)          Material Adverse Effect. Since the date hereof, there
shall not have occurred any event or events, which has had, individually or in
the aggregate, or would reasonably be expected to have, a Target Material
Adverse Effect.

             (j)          Warrant Exercise.  All outstanding warrants to
purchase Target Common Stock or Target Preferred Stock shall have been exercised
or cancelled.

             (k)         Termination of Target’s 401(k) Plan.  If Target
maintains or sponsors a plan subject to Section 401(k) of the Code, Target’s
Board of Directors shall have adopted a resolution terminating such plan
contingent on the Closing and effective as of at least one calendar day prior to
the Effective Time.

             (l)          Representations, Warranties and Covenants.  (i) Except
for the representations and warranties contained in Sections 3.5(c) and 3.33,
each of the representations and warranties of Target in this Agreement that is
expressly qualified by a reference to materiality shall be true in all respects
as so qualified, and each of the representations and warranties of Target in
this Agreement that is not so qualified shall be true and correct in all
material respects, on and as of the Closing Date as though such representation
or warranty had been made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date, and (ii) Target shall have
performed and complied in all material respects with all covenants, obligations
and conditions of this Agreement required to be performed and complied with by
Target as of the Closing.

             (m)        Target’s Officer Certificate.  A certificate, dated the
Closing Date, of an officer of Target (i) attaching copies of the Articles of
Incorporation and Bylaws, and any amendments thereto, of Target, (ii) attaching
a good standing certificate of Target, duly certified by the Secretary of State
of the State of Delaware, (iii) certifying (A) that attached thereto are true
and correct copies of action by written consent or resolutions duly adopted by
the Board of Directors, of Target and continuing in effect, which authorize the
execution, delivery and performance by Target of this Agreement and the
Certificate of Merger and the consummation of the transactions contemplated
hereby and thereby; and (B) that there are no proceedings for the dissolution or
liquidation of Target, and (iv) certifying the incumbency, signatures and
authority of the officers of Target authorized to execute, deliver and perform
this Agreement and the Certificate of Merger and all other documents,
instruments or agreements related thereto executed or to be executed by Target.

             Section 8.3       Additional Conditions to Obligations of Target. 
The obligation of Target to effect the Merger is subject to the satisfaction of
each of the following conditions, any of which may be waived, in writing,
exclusively by Target:

             (a)         Opinion of Acquiror’s Counsel.  Target shall have
received an opinion dated the Closing Date of Orrick, Herrington & Sutcliffe
LLP, counsel to Acquiror, as to the matters attached hereto as Exhibit E.

             (b)        Material Adverse Effect. Since the date hereof, there
shall not have occurred any event or events, which could, individually or in the
aggregate, have or reasonably be expected to have, an Acquiror Material Adverse
Effect.

             (c)         Shareholder Consent.  This Agreement and the Merger
shall have been duly approved and adopted by the holders of a majority of the
shares of the capital stock of Target outstanding as of the date hereof.

             (d)        Nasdaq.  Acquiror shall have filed with the Nasdaq
National Market a Notification Form For Change in Number of Shares Outstanding
with respect to the shares of Acquiror Common Stock issuable upon conversion of
the Target Capital Stock in the Merger (including pursuant to the assumption of
Target Options).

             (e)         Representations, Warranties and Covenants.  (i) Each of
the representations and warranties of Acquiror and Sub in this Agreement that is
expressly qualified by a reference to materiality shall be true in all respects
as so qualified, and each of the representations and warranties of Acquiror and
Sub in this Agreement that is not so qualified shall be true and correct in all
material respects, on and as of the Closing Date as though such representation
or warranty had been made on and as of the Closing (except that those
representations and warranties which address matters only as of a particular
date shall remain true and correct as of such date), and (ii) each of Acquiror
and Sub shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by Acquiror and Sub as of the Closing.

             (f)         Acquiror’s Officer Certificate.  A certificate, dated
the Closing Date, of an officer of Acquiror (i) attaching copies of the Articles
of Incorporation and Bylaws, and any amendments thereto, of Acquiror, (ii)
attaching a good standing certificate of Acquiror, duly certified by the
Secretary of State of the State of Delaware, (iii)  certifying (A) that attached
thereto are true and correct copies of action by written consent or resolutions
duly adopted by the Board of Directors, of Acquiror and continuing in effect,
which authorize the execution, delivery and performance by Acquiror of this
Agreement and the consummation of the transactions contemplated hereby; and (B)
that there are no proceedings for the dissolution or liquidation of Acquiror,
and (iv) certifying the incumbency, signatures and authority of the officers of
Acquiror authorized to execute, deliver and perform this Agreement and all other
documents, instruments or agreements related thereto executed or to be executed
by Acquiror.

             (g)        Merger Sub’s Officer Certificate.  A certificate, dated
the Closing Date, of an officer of Merger Sub (i) attaching copies of the
Articles of Incorporation and Bylaws, and any amendments thereto, of Merger Sub,
(ii) attaching a good standing certificate of Merger Sub, duly certified by the
Secretary of State of the State of Delaware, (iii)  certifying (A) that attached
thereto are true and correct copies of action by written consent or resolutions
duly adopted by the Board of Directors, of Merger Sub and continuing in effect,
which authorize the execution, delivery and performance by Merger Sub of this
Agreement and the Certificate of Merger and the consummation of the transactions
contemplated hereby and thereby; and (B) that there are no proceedings for the
dissolution or liquidation of Merger Sub, and (iv) certifying the incumbency,
signatures and authority of the officers of Merger Sub authorized to execute,
deliver and perform this Agreement and the Certificate of Merger and all other
documents, instruments or agreements related thereto executed or to be executed
by Merger Sub.

ARTICLE IX

TERMINATION AND AMENDMENT

             Section 9.1       Termination.  This Agreement may be terminated at
any time prior to the Effective Time:

             (a)         by mutual written consent of Acquiror and Target;

             (b)        by either Acquiror or Target, by giving written notice
to the other party, if a court of competent jurisdiction or other Governmental
Entity shall have issued a nonappealable final order, decree or ruling or taken
any other action, in each case having the effect of permanently restraining,
enjoining or otherwise prohibiting the Merger, except, if such party relying on
such order, decree or ruling or other action shall not have complied with its
respective obligations under Sections 5.5 or 6.3 of this Agreement, as the case
may be;

             (c)         by Acquiror, by giving written notice to Target, if the
Closing shall not have occurred on or before 11:59 p.m. (Pacific Standard Time)
on August 24, 2001 (the “Deadline”) by reason of the failure of any condition
precedent under Section 8.1 or 8.2 (unless the failure results primarily from a
breach by Acquiror of any representation, warranty, or covenant of Acquiror
contained in this Agreement or Acquiror’s failure to fulfill a condition
precedent to closing or other default); or

             (d)        by Target, by giving written notice to Acquiror, if the
Closing shall not have occurred on or before the Deadline by reason of the
failure of any condition precedent under Section 8.1 or 8.3 (unless the failure
results primarily from a breach by Target of any representation, warranty, or
covenant of Target contained in this Agreement or Target’s failure to fulfill a
condition precedent to closing or other default).

             Section 9.2       Effect of Termination.  In the event of
termination of this Agreement as provided in Section 9.1, this Agreement shall
immediately become void and there shall be no liability or obligation on the
part of Acquiror, Target, Sub or their respective officers, directors,
stockholders or Affiliates, except as set forth in Section 9.3 and further
except to the extent that such termination results from the willful breach by
any such party of any of its representations, warranties or covenants set forth
in this Agreement.

             Section 9.3       Fees and Expenses.  If the Merger is consummated,
all legal, accounting, investment banking, broker’s and finder’s fees and
expenses incurred by Target or its stockholders in connection with the Merger
shall be deemed expenses of the stockholders of Target and shall be deemed to be
transaction expenses and shall reduce the merger consideration pursuant to
Section 2.1(c) and will not become obligations of Target.  Any amount of such
fees or expenses in excess of the amounts set forth on Schedule 2.1(c) shall be
borne by the former Target stockholders and shall not become obligations of the
Surviving Corporation.

ARTICLE X

ESCROW AND INDEMNIFICATION

             Section 10.1     Indemnification.  From and after the Effective
Time and subject to the limitations contained in Section 10.2, Acquiror shall be
indemnified and held harmless against any loss, expense, liability or other
damage, including attorneys’ fees, to the extent of the amount of such loss,
expense, liability or other damage (collectively “Damages”) that Acquiror has
incurred by reason of (i) the breach by Target of any representation, warranty,
covenant or agreement of Target contained in this Agreement that occurs or
becomes known to Acquiror during the Escrow Period (as defined in Section 10.4
below), (ii) any claims relating to the information set forth in Section 3.14 of
the Target Disclosure Schedule, (iii) any claims relating to the information set
forth in Sections 3.8(b) (other than the cost of obtaining the Licenses set
forth in Section 2.1 above) and 3.8(j) of the Target Disclosure Schedule or (iv)
any claims for the fees of Target’s Scientific Advisory Board for periods ending
prior to January 1, 2001 that are not waived by members of Target’s Scientific
Advisory Board within sixty (60) days of the date hereof.  Such indemnification
shall be Acquiror’s sole and exclusive remedy for any such breach by Target, for
any such claims relating to Sections 3.8 and 3.14 of the Target Disclosure
Schedule or for any such claims for the fees of Target’s Scientific Advisory
Board for periods ending prior to January 1, 2001.  Acquiror acknowledges that,
with respect to the evaluation of the Target Financial Statements for purposes
of making any claim under this Section 10.1 for a breach of the representations
and warranties set forth in Section 3.4(b), Acquiror has had the opportunity to
review Target’s accounting policies and methods and underlying assumptions
inherent in the Target Financial Statements and, accordingly, Acquiror shall be
required to consistently apply the accounting policies, methods and assumptions
in the audited Target Financial Statements.

             Section 10.2     Escrow Fund.  As security for the indemnities in
Section 10.1, the Escrow Shares shall be deposited with, Wells Fargo Bank,
National Association (or such other institution selected by Acquiror with the
reasonable consent of Target) as escrow agent (the “Escrow Agent”) in accordance
with Section 2.2, such deposit to constitute the Escrow Fund (the “Escrow Fund”)
and to be governed by the terms set forth in this Article X and in the Escrow
Agreement.  Notwithstanding the foregoing, the indemnification rights afforded
to Acquiror pursuant to this Article X shall be limited to the Escrow Fund and
Acquiror shall not be entitled to pursue any claims for indemnification under
this Article X or otherwise against any former Target stockholder directly or
personally and the sole recourse of Acquiror shall be to make claims against the
Escrow Fund in accordance with the terms of the Escrow Agreement.

             Section 10.3     Damage Threshold.  Notwithstanding the foregoing,
Acquiror may not receive any shares from the Escrow Fund unless and until the
total amount of Damages incurred by Acquiror exceeds  $25,000, provided,
however, that after Acquiror has incurred an aggregate of $25,000 in Damages,
Acquiror shall be entitled to receive Escrow Shares equal in value to the full
amount of Damages.

             Section 10.4     Escrow Periods.  The escrow shall commence on the
Closing Date and terminate one year thereafter (the period from the Closing to
such date referred to as the “Escrow Period”), provided, however, that if there
are any unsatisfied claims for Damages specified in any Officer’s Certificate
theretofore delivered to the Escrow Agent and the Stockholders’ Agent (as
defined in Section 10.9) prior to termination of the Escrow Period with respect
to facts and circumstances existing  prior to expiration of the Escrow Period,
then all Escrow Shares shall remain in the Escrow Fund until such claims have
been finally resolved.

             Section 10.5     Claims Upon Escrow Fund. In the event Acquiror
suffers any Damages, then on or before the last day of the Escrow Period, it
shall deliver a certificate signed by any appropriately authorized officer of
Acquiror (an “Officer’s Certificate”)

                           (i)          Stating the aggregate amount of
Acquiror’s Damages or an estimate thereof, in each case to the extent known or
determinable at such time, and,

                           (ii)         Specifying in reasonable detail the
individual items of such Damages included in the amount so stated, the date each
such item was paid or properly accrued or arose, and the nature of the
misrepresentation, breach or claim to which such item is related.

             Section 10.6     Valuation. For the purpose of compensating
Acquiror for its Damages pursuant to this Agreement, the value per share of the
Escrow Shares shall be the average closing price of Acquiror’s Common Stock as
quoted on the Nasdaq National Stock Market for the ten trading days ending on
(A) the last day of the thirty (30) day period set forth in Section 10.7, (B)
the date of delivery to the Escrow Agent of a memorandum pursuant to
Section 10.8(a) or (C) the date of delivery to the Escrow Agent of a court
decision pursuant to Section 10.8(b).

             Section 10.7     Objections to Claims. At the time of delivery of
any Officer’s Certificate to the Escrow Agent, a duplicate copy of such
Officer’s Certificate shall be delivered to the Stockholders’ Agent (as defined
in Section 10.9 below) and for a period of thirty (30) days after such delivery,
the Escrow Agent shall make no delivery of Escrow Shares pursuant to the Escrow
Agreement unless the Escrow Agent shall have received written authorization from
the Stockholders’ Agent to make such delivery. After the expiration of such
thirty (30) day period, the Escrow Agent shall make delivery of the Escrow
Shares in the Escrow Fund in accordance with the Escrow Agreement, provided that
no such delivery may be made if the Stockholders’ Agent shall object in a
written statement to the claim made in the Officer’s Certificate, and such
statement shall have been delivered to the Escrow Agent and to Acquiror prior to
the expiration of such thirty (30) day period.

             Section 10.8     Resolution of Conflicts.

             (a)         In case the Stockholders’ Agent shall so object in
writing to any claim or claims by Acquiror made in any Officer’s Certificate,
Acquiror shall have thirty (30) days to respond in a written statement to the
objection of the Stockholders’ Agent.  If after such thirty (30) day period
there remains a dispute as to any claims, the Stockholders’ Agent and Acquiror
shall attempt in good faith for thirty (30) days to agree upon the rights of the
respective parties with respect to each of such claims. If the Stockholders’
Agent and Acquiror should so agree, a memorandum setting forth such agreement
shall be prepared and signed by both parties and shall be furnished to the
Escrow Agent. The Escrow Agent shall be entitled to rely on any such memorandum
and shall distribute the Escrow Shares from the Escrow Fund in accordance with
the terms of the memorandum.

             (b)        If no such agreement can be reached after good faith
negotiation, the Escrow Agent shall only be entitled to act in accordance with
the decision of a court of competent jurisdiction and make or withhold payments
out of the Escrow Fund in accordance with such decision.

 

             Section 10.9     Stockholders’ Agent.

             (a)         Jonathan Leff shall be constituted and appointed as
agent (the “Stockholders’ Agent”) for and on behalf of the former Target
stockholders to give and receive notices and communications, to authorize
delivery to Acquiror of the Escrow Shares or other property from the Escrow Fund
in satisfaction of claims by Acquiror, to object to such deliveries, to agree
to, negotiate, enter into settlements and compromises of, and demand arbitration
and comply with orders of courts and awards of arbitrators with respect to such
claims, and to take all actions necessary or appropriate in the judgment of the
Stockholders’ Agent for the accomplishment of the foregoing.  Such agency may be
changed by the holders of a majority in interest of the Escrow Shares from time
to time upon not less than ten (10) days’ prior written notice to Acquiror.  No
bond shall be required of the Stockholders’ Agent, and the Stockholders’ Agent
shall receive no compensation for services; provided that the Stockholders’
Agent shall be entitled to reimbursement of all expenses incurred in the
satisfaction of its duties hereunder and shall be reimbursed out of the Escrow
Fund.  Notices or communications to or from the Stockholders’ Agent shall
constitute notice to or from each of the former Target stockholders.

             (b)        The Stockholders’ Agent shall not be liable for any act
done or omitted hereunder as Stockholders’ Agent while acting in good faith and
in the exercise of reasonable judgment, and any act done or omitted pursuant to
the advice of counsel shall be conclusive evidence of such good faith. The
former Target stockholders shall severally and pro rata, in accordance with
their Pro Rata Portion, indemnify the Stockholders’ Agent and hold him harmless
against any loss, liability or expense incurred without gross negligence or bad
faith on the part of the Stockholders’ Agent and arising out of or in connection
with the acceptance or administration of his duties under this Agreement or the
Escrow Agreement.

             (c)         The Stockholders’ Agent shall have reasonable access to
information about Target and Acquiror and the reasonable assistance of Target’s
and Acquiror’s officers and employees for purposes of performing his duties and
exercising the rights under this Article X, provided that the Stockholders’
Agent shall treat confidentially and not disclose any nonpublic information from
or about Target or Acquiror to anyone (except on a need to know basis to
individuals who agree to treat such information confidentially).

             Section 10.10   Actions of the Stockholders’ Agent. A decision,
act, consent or instruction of the Stockholders’ Agent shall constitute a
decision of all of the former Target stockholders for whom shares of Acquiror
Common Stock otherwise issuable to them are deposited in the Escrow Fund and
shall be final, binding and conclusive upon each such former Target stockholder,
and the Escrow Agent and Acquiror may rely upon any decision, act, consent or
instruction of the Stockholders’ Agent as being the decision, act, consent or
instruction of each and every such former Target stockholder. The Escrow Agent
and Acquiror are hereby relieved from any liability to any person for any acts
done by them in accordance with such decision, act, consent or instruction of
the Stockholders’ Agent.

             Section 10.11   Third-Party Claims.

             (a)         If any third party shall notify Acquiror or its
affiliates with respect to any matter (hereinafter referred to as a “Third Party
Claim”), which may result in Damages, then Acquiror shall give prompt notice to
Stockholders’ Agent (and in any event within 10 business days) of Acquiror
becoming aware of any such Third Party Claim or of facts upon which any such
Third Party Claim will be based setting forth such material information with
respect to the Third Party Claim as is reasonably available to Acquiror;
provided, however, that no delay or failure on the part of Acquiror in notifying
Stockholders’ Agent shall relieve Stockholders from any obligation hereunder
unless Stockholders are thereby prejudiced (and then solely to the extent of
such prejudice).

             (b)        In case any Third Party Claim is asserted against
Acquiror or its affiliates, Stockholders’ Agent will be entitled, if he so
elects by written notice delivered to Acquiror within 30 days after receiving
Acquiror’s notice under Section 10.11(a), to assume the defense thereof, at the
expense of Stockholders’ Agent, so long as

                           (i)          Acquiror has reasonably determined that
Damages which may be incurred as a result of the Third Party Claim do not exceed
either individually, or when aggregated with all other Third Party Claims, the
total dollar value of the Escrow Shares determined in accordance with the Escrow
Agreement; and

                           (ii)         the Third Party Claim involves only
money damages and does not seek an injunction or other equitable relief; and

                           (iii)        counsel selected by Stockholders’ Agent
is reasonably acceptable to Acquiror.

             If Stockholders’ Agent so assumes any such defense, he shall
conduct the defense of the Third Party Claim actively and diligently.
Stockholders’ Agent shall not compromise or settle such Third Party Claim or
consent to entry of any judgment in respect thereof without the prior written
consent of Acquiror.

             (c)         In the event that Stockholders’ Agent assumes the
defense of the Third Party Claim in accordance with Section 10.11(b) above,
Acquiror or its affiliates may retain separate counsel and participate in the
defense of the Third Party Claim, but the fees and expenses of such counsel
shall be at the expense of Acquiror unless Acquiror or its affiliates shall
reasonably determine that there is a material conflict of interest between or
among Acquiror or its affiliates and Stockholders with respect to such Third
Party Claim, in which case the reasonable fees and expenses of such counsel will
be reimbursed out of the Escrow Fund. Acquiror or its affiliates will not
consent to the entry of any judgment or enter into any settlement with respect
to the Third Party Claim without the prior written consent of Stockholders’
Agent which shall not be unreasonably withheld. Acquiror will cooperate in the
defense of the Third Party Claim and will provide full access to documents,
assets, properties, books and records reasonably requested by Stockholders’
Agent and material to the claim and will make available all officers, directors
and employees reasonably requested by Stockholders’ Agent for investigation,
depositions and trial.

             (d)        In the event that Stockholders’ Agent fails or elects
not to assume the defense of Acquiror or its affiliates against such Third Party
Claim, which Stockholders’ Agent had the right to assume under Section 10.11(b)
above, (i) Acquiror or its affiliates shall have the right to undertake the
defense and (ii) Acquiror shall not compromise or settle such Third Party Claim
or consent to entry of any judgment in respect thereof without the prior written
consent of Stockholders’ Agent which shall not be unreasonably withheld. In the
event that the Stockholders’ Agent is not entitled to assume the defense of
Acquiror or its affiliates against such Third Party Claim pursuant to Section
10.11(b) above, (i) Acquiror or its affiliates shall have the right to undertake
the defense and (ii) Acquiror shall not compromise or settle such Third Party
Claim or consent to entry of any judgment in respect thereof without the prior
written consent of Stockholders’ Agent which shall not be unreasonably withheld.
In each case, Acquiror or its affiliates shall conduct the defense of the Third
Party Claim actively and diligently, and Stockholders’ Agent will cooperate with
Acquiror or its affiliates in the defense of that claim and will use its
reasonable efforts to make available all individuals reasonably requested by
Acquiror for investigation, depositions and trial.

ARTICLE XI

MISCELLANEOUS

             Section 11.1     Survival of Representations and Covenants.  All
representations and warranties of Target, Acquiror and Sub contained in this
Agreement shall survive the Closing and any investigation at any time made by or
on behalf of Acquiror or Target until the end of the Escrow Period; provided
that the maximum amount recoverable under this Agreement by the former Target
stockholders for a breach of the representations and warranties of Acquiror or
Sub shall be an amount equal to 10% of the total number of shares of Acquiror
Common Stock issued in the Merger multiplied by the average closing price of
Acquiror’s Common Stock for the ten trading days prior to execution hereof.  If
Escrow Shares or other assets are retained in the Escrow Fund beyond expiration
of the period specified in the Escrow Agreement, then (notwithstanding the
expiration of such time period) the representation, warranty, covenant or
agreement applicable to such claim shall survive until, but only for purposes
of, the resolution of the claim to which such retained Escrow Shares or other
assets relate.  All covenants and agreements of Target, Acquiror and Sub shall
continue in effect in accordance with their terms.

             Section 11.2     Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally,
telecopied (which is confirmed) or two business days after being mailed by
registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address for a party as shall be specified
by like notice):

             with a copy to:

             (a)         if to Acquiror or Sub:

Deltagen, Inc.
1003 Hamilton Avenue
Menlo Park, CA  94025
Attention:  President
Fax No.:  (650) 752-0202
Telephone No.:  (650) 752-0200

with a copy at the same address to the attention of the General Counsel and
Secretary and with a copy to:

Orrick, Herrington & Sutcliffe LLP
400 Sansome Street
San Francisco, CA  94111
Attention:  Alan Talkington, Esq.
Fax No.  (415) 773-5759
Telephone No.:  (415) 773-5762

             (b)        if to Target, to:

Arcaris, Inc.
615 Arapeen Drive
Suite 300
Salt Lake City, UT  84108
Attention:  President
Fax No:  (801) 303-0333
Telephone No.:  (801) 303-0300

             with a copy to:

Cooley Godward LLP
4365 Executive Drive
Suite 1100
San Diego, CA  92121-2128
Attention:  Carl Sanchez, Esq.
Fax No:  (858) 453-3555
Telephone No.:  (858) 550-6042

             (c)         if to Stockholders’ Agent, to:

Jonathan Leff
E.M. Warburg Pincus & Co. LLC
466 Lexington Avenue
New York, New York 10017
Fax No:  (212) 878-9361
Telephone No.:  (212) 878-0817

             Section 11.3     Interpretation.  When a reference is made in this
Agreement to Sections, such reference shall be to a Section of this Agreement
unless otherwise indicated.  The table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.  Whenever the words “include,”
“includes” or “including” are used in this Agreement they shall be deemed to be
followed by the words “without limitation.”  The phrase “made available” in this
Agreement shall mean that the information referred to has been made available if
requested by the party to whom such information is to be made available.
References to the “knowledge of Target” or “Target’s knowledge” or any similar
expression shall mean the actual knowledge, after reasonable inquiry, of
Alexander Kamb, Laura Handley, Danielle Hayes and any other individual who is an
executive officer of Target.

             Section 11.4     Counterparts.  This Agreement may be executed in
two or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when two or more counterparts have been
signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.

             Section 11.5     Entire Agreement; No Third Party Beneficiaries. 
This Agreement (including the documents and the instruments referred to herein),
the Confidentiality Agreement, and the Transaction Documents (a) constitute the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof,
and (b) are not intended to confer upon any person other than the parties hereto
(including without limitation any Target employees) any rights or remedies
hereunder; provided that the provisions in Article II concerning issuance of
shares of Acquiror Common Stock in the Merger, the representations and
warranties in Article IV and the provisions in Section 6.6 concerning
registration rights are intended for the benefit of all Target stockholders and
may be enforced by them; and the provisions in Section 6.9 concerning
indemnification of directors and officers are intended for the benefit of such
individuals and may be enforced by them.

             Section 11.6     Governing Law.  This Agreement shall be governed
and construed in accordance with the laws of the State of California without
regard to any applicable conflicts of law.

             Section 11.7     Assignment.  Neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any of the
parties hereto (whether by operation of law or otherwise) without the prior
written consent of the other parties.  Subject to the preceding sentence, this
Agreement will be binding upon, inure to the benefit of and be enforceable by
the parties and their respective successors and assigns.

             Section 11.8     Amendment.  This Agreement may be amended by the
parties hereto, at any time before or after approval of matters presented in
connection with the Merger by the stockholders of Target, but after any such
stockholder approval, no amendment shall be made which by law requires the
further approval of stockholders without obtaining such further approval.  This
Agreement may not be amended except by an instrument in writing signed on behalf
of each of the parties hereto.

             Section 11.9     Extension; Waiver.  At any time prior to the
Effective Time, the parties hereto may, to the extent legally allowed, (i)
extend the time for the performance of any of the obligations or the other acts
of the other parties hereto, (ii) waive any inaccuracies in the representations
or warranties contained herein or in any document delivered pursuant hereto and
(iii) waive compliance with any of the agreements or conditions contained
herein. Any agreement on the part of a party hereto to any such extension or
waiver shall be valid only if set forth in a written instrument signed on behalf
of such party.

             Section 11.10   Specific Performance.  The parties hereto agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed in accordance with their specific terms or
were otherwise breached.  It is accordingly agreed that the parties shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.

[Signature Page Follows]

             IN WITNESS WHEREOF, Acquiror, Sub and Target have caused this
Agreement and Plan of Merger and Reorganization to be signed by their respective
officers thereunto duly authorized as of the date first written above.



  DELTAGEN, INC.       By:  /s/ Augustine G. Yee   Name:  Augustine G. Yee  
Title:  General Counsel       WINTER GAMES ACQUISITION CORPORATION       By: 
/s/ Augustine G. Yee   Name:  Augustine G. Yee   Title:  General Counsel      
ARCARIS, INC.       By:  /s/ Alexander Kamb   Name:  Alexander Kamb   Title: 
President and CEO

 

 

 

 

 

 

[SIGNATURE PAGE OF AGREEMENT AND PLAN OF MERGER AND REORGANZATION]

 